               EXHIBIT 1
                        Part 2




Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 1 of 111
                                                                                                           Page 105
                     Hospital food is very plane The Sun (England) October 16, 2010 Saturday




                                       Skin     The Sun (England)

                                            October 16, 2010 Saturday
                                                    Edition 1;
                                                     Scotland

SECTION: FEATURES; Pg. 43

LENGTH: 412 words

HEADLINE: Hospital food is very plane

BYLINE: alex james

BODY:

    ...cup of tea.

    GLAMOUR 415

    YUMMEROUSNESS 4/5

    Flight from Birmingham to Glasgow: Pork liver pate; bran crackers; Laughing Cow cheese; water biscuits; fun-size
Crunchie; chive pretzel crisps; tomato juice.

    GLAMOUR 4/5

    YUMMEROUSNESS 3/5


                                             149 of 331 DOCUMENTS

                                           Copyright 2010 Newstex LLC
                                               All Rights Reserved
                                               Newstex Web Blogs
                                            Copyright 2010 Slashfood
                                                    Slashfood

                                     October 12, 2010 Tuesday 11:00 AM EST

LENGTH: 287 words

HEADLINE: Pretzel Crisps Ad Offends Nearly Every Woman

BYLINE: Jason Best

BODY:




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 2 of 111
                                                                                                     Page 106
         Pretzel Crisps Ad Offends Nearly Every Woman Slashfood October 12, 2010 Tuesday 11:00 AM EST



    But the makers of Pretzel Crisps seemingly asked for it. After a series of what critics call "pro-anorexic" ad
slogans for the delicate, lighter-than-air chips, the latest slogan appears to have done little to mollify the outrage.


     ...taglines, saying that it did not ''want anyone thinking we advocate anorexia or want to promote bad body image."
What did they replace the ads with? Same image, new tagline: "Tastes as good as skinny feels."
Note to Pretzel Crisps: if you don't want to appear to promote eating disorders, don't recycle a quote by Kate Moss,
who has never exactly appeared as the poster child for a healthy body image.
Cue the second round of backlash.
And now the third. Pretzel Crisps newest tagline is: "We're thin and stacked."
In response, Katy Kelleher at Jezebel.com served up this piece of delicious indignation: "After being dissuaded from
running ads that appeal to the little voice ...

PUB-SUBJECT:

     advertising; pretzel crisps


                                                 150 of 331 DOCUMENTS

                                               Copyright 2010 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                                Copyright 2010 Crushable
                                                        Crushable

                                         October 11, 2010 Monday 3:31 PM EST

LENGTH: 243 words

HEADLINE: Pretzel Crisps Are Just Trying To Piss Us Off Now

BYLINE: Meghan Keane

BODY:

      Oct. 11, 2010 (b5media delivered by Newstex) --

After all the outrage inspired this summer by Pretzel Crisps advertising campaign telling viewers oeyou can never be
too thin (and Snack Factorys subsequent apology), we thought the company had finally learned its lesson. We were
wrong.

    Pretzel Crisps have debuted a new campaign in California that boasts:

oeWere thin and stacked:So lose the old bag.

Now it just feels like theyre taunting us.

Over the summer, Pretzel Crisps caught our attention with ads that seemed aimed at anorexics.Their taglines riffed off
of annoying comments like Kate Moss[#x2dc] famous quip: oenothing tastes as good as skinny feels. Apparently
Pretzel Crisps did. The product claimed it oetastes as good as skinny feels. Lame. After enough people got pissed off,
Snack Factory apologized, took down the ads, and shifted their messaging. Now the ads were ...




     Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 3 of 111
                                                                                                       Page 107
        Pretzel Crisps Are Just Trying To Piss Us Off Now Crushable October 11, 2010 Monday 3:31 PM EST



    ...tricks again. And now theyre not even trying to appeal to pro-ana groups. Are they going after misogynists?

Im not sure who exactly wants to get rid of their old bag, but Pretzel Crisps have done a pretty great job of making an
innocuous product the recipient of ire. Surprisingly, no complaints have surfaced on the companys Facebook page yet.
If this keeps up, that is sure to change.

Post from: Crushable

Pretzel Crisps Are Just Trying To Piss Us Off Now

Newstex ID: BFME-6992-49559547

PUB-SUBJECT:

    Other Stuff;pretzel Crisps;Snack Factory;thin and stacked


                                                151 of 331 DOCUMENTS

                                              Copyright 2010 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                                Copyright 2010 Jezebel
                                                         Jezebel

                                        October 11, 2010 Monday 2:55 PM EST

LENGTH: 55 words

HEADLINE: Pretzel Crisps Really, Really Wants To Piss You Off [Badvertising]

BODY:

      Oct. 11, 2010 (Gawker Media delivered by Newstex) --

If you suspected that Pretzel Crisps' series of offensive ads were a cynical publicity stunt, this site they launched
confirms it. Perhaps they'll find it less entertaining to see sales go down, but that just might be our humorlessness ...


                                                152 of 331 DOCUMENTS

                                              Copyright 2010 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                            Copyright 2010 Jezebel via Twitter
                                                   Jezebel via Twitter

                                        October 11, 2010 Monday 12:00 AM EST

LENGTH: 261 words

HEADLINE: Jezebel via Twitter




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 4 of 111
                                                                                                               Page 108
                  Jezebel via Twitter Jezebel via Twitter October 11, 2010 Monday 12:00 AM EST



BYLINE: Jezebel

BODY:

    ...Wives Husband "Sickened" By Idea Of Wife With Another Man'
sup10-11-2010 at 17:06:43 UTCsup

'America Scandalized By The Word "Ass" '
sup10-11-2010 at 18:30:45 UTCsup

Pretzel Crisps Really, Really Wants To Piss You Off'
sup10-11-2010 at 19:00:59 UTCsup


                                              153 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                             Copyright 2010 The Gloss
                                                    Splendicity

                                       October 11, 2010 Monday 3:28 PM EST

LENGTH: 104 words

HEADLINE: Would This Ad Make You Buy Pretzel Crisps?

BYLINE: Jennifer Wright

BODY:

     ...But we are curious about whether or not this ad makes you say oeyay me, Im thin and stacked! or if it makes you
nervously think to yourself oeam I an old bag? Considering the fact that Pretzel Crisps were originally supposed to be
a diet product, were not sure that everyone will fall into the first camp. " Jezebel

Post from:

PUB-SUBJECT:

    Beauty;advertising;old bag;pretzel crisps;Pretzels;stacked;thin


                                              154 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                              Copyright 2010 Jezebel
                                                       Jezebel

                                      October 10, 2010 Sunday 12:50 PM EST




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 5 of 111
                                                                                                         Page 109
 Pretzel Crisps Add Boobs To Their Skinny Strategy [Badvertising] Jezebel October 10, 2010 Sunday 12:50 PM EST



LENGTH: 431 words

HEADLINE: Pretzel Crisps Add Boobs To Their Skinny Strategy [Badvertising]

BODY:

      Oct. 10, 2010 (Gawker Media delivered by Newstex) --

And here we thought the thinspirational pretzel crisp ads couldn't get any worse. Boy, were we wrong.

The original ads, which featured the message "you can never be too thin," was so hated by bloggers for the pro-ana
message that the company was eventually convinced to ...

    ...""nothing tastes as good as skinny feels""has now become something of a catchphrase for pro-anorexia sites.
After much outrage, and a few round of discussion with the marketing team, Pretzel Crisp finally decided to take both
ads down and replace them all with "perfect for skinny dipping." It seemed like this was a perfectly good
compromise"until now.

     ...but we wouldn't buy it. After being dissuaded from running ads that appeal to the little voice inside our heads
telling us to dietdietdiet until we forget how flicking good food actually tastes, Pretzel Crisps switched their tactic.
Now, they not only seek to guilt us into buying their crappy chips through reminding us of the "perfect" body type"they
also want to play on the idea that all women are catty bitches who live to outdo each other.

At this point, it almost feels like they're baiting us. Pretzel Crisp couldn't possibly think that these ads will be deemed
acceptable by the very same community that rejected their pro-ana ads, right? Maybe this is some kind of deplorable
publicity stunt. However, it doesn't really matter. The new billboard has got to go and I know that I, for one, wont be
purchasing any Pretzel Crisps until they do. Oh, and here is the contact info from the Pretzel Crisp website. In case
you feel like letting customer service know what you think.

Earlier: Pretzel Crisp Replaces Pro-Ana Ads With... More Pro-Ana Ads
Pretzels Tastefully Marketed To Eating-Disordered Demographic
Pretzel Crisps Backs Off Pro-Ana Ads
Kate Moss: "Kate Moss "Nothing Tastes As Good As Skinny Feels" Backlash
Perez Pulls Pro-Ana Shirts

Newstex ID: GAWK-0016-49537704


                                                155 of 331 DOCUMENTS


                                      Copyright 2010 Stagnito Media Food Group
                                                 All Rights Reserved
                                   Convenience Store News for the Single Store Owner

                                                       October 2010

LENGTH: 2042 words

HEADLINE: Time is Ripe for Perishables

BODY:




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 6 of 111
                                                                                                               Page 110
           Time is Ripe for Perishables Convenience Store News for the Single Store Owner October 2010



    ...carrots/celery and dip; pepperoni and cheese cubes; plus pre-packaged products such as Disney Garden's
apple/cheese cube/pretzel combinations; Oscar Mayer meat/cheese/cracker trays; Sabra hummus and pretzel crisps;
hard boiled eggs and string cheese.

     Wawa customers will fmd year-round favorites and seasonal varieties of fresh fruit, as well as veggies with ranch
or peanut butter dip; apples with peanut butter or ...


                                              156 of 331 DOCUMENTS


                                      Copyright 2010 Stagnito Media Food Group
                                                 All Rights Reserved
                                              Convenience Store News

                                                     October 2010

LENGTH: 346 words

HEADLINE: Top 10 Snack Trends Revealed

BODY:

    Chip and dip 2.0. New varieties and flavors are giving consumers something different, such as hummus and falafel
chips or pretzel crisps.      Small and sensational. Consumers are eating more substantial snacks packed with protein
as meal replacements, and eating them more often.        The drink shift. This is all about the "halo of health" around
drinks made with fruit or antioxidants, and the ...


                                              157 of 331 DOCUMENTS

                                      Copyright 2010 Factiva ®, from Dow Jones
                                                 All Rights Reserved


                                     Dow Jones Factiva
                                        2010 Stagnito Media. All rights reserved.
                                         CSNews for the Single Store Owner

                                                   October 1, 2010

LENGTH: 2027 words

HEADLINE: Time is Ripe for Perishables

BODY:

    ...carrots/celery and dip; pepperoni and cheese cubes; plus pre-packaged products such as Disney Garden's
apple/cheese cube/pretzel combinations; Oscar Mayer meat/cheese/cracker trays; Sabra hummus and pretzel crisps;
hard boiled eggs and string cheese.




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 7 of 111
                                                                                                               Page 111
                  Time is Ripe for Perishables CSNews for the Single Store Owner October 1, 2010



    Wawa customers will find year-round favorites and seasonal varieties of fresh fruit, as well as veggies with ranch
or peanut butter dip; apples with peanut butter or ...


                                               158 of 331 DOCUMENTS


                                       Copyright 2010 Belleville News-Democrat
                                                 All Rights Reserved




                                   BELLEVILLE NEWS-DEMOCRAT
                                            Found on Belleville • corn
                                          Belleville News-Democrat (Illinois)

                                             September 21, 2010 Tuesday

SECTION: C; Pg. 4

LENGTH: 181 words

HEADLINE: Tomato appetizer will get scooped up by guests

BODY:

    Black Cherry Tomato Appetizer

    40 pretzel crisps (reserve 24 whole crisps)

    12 cherry tomatoes, halved

    1 package of jalapeno cilantro dip mix or your favorite dip mix, made according to instructions

     1/2 cup Cheddar cheese

    1/2 cup Monterey jack cheese

    6 slices bacon, cooked and diced

     Start with a mini muffin pan with 24 openings. Place broken pretzel crisps on bottom of each muffin opening. This
will prevent the tomato from sticking to the pan.

    Next, put a halved piece of tomato seed-side down onto the crisp. Dob each tomato with prepared dip and ...

   ...both kinds of cheese. Place small amount of diced bacon on top. Bake appetizers in a 350-degree oven for 5
minutes.

    After removing from the oven, place whole pretzel crisps next to the pan so guests can scoop out the whole
appetizer from each muffin space.

    -- Decatur Herald & Review




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 8 of 111
                                                                                                       Page 112
   Gallery And Fashion Show Report: First Plus Size Event Crushable September 16, 2010 Thursday 1:42 PM EST



                                             159 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                             Copyright 2010 Crushable
                                                     Crushable

                                    September 16, 2010 Thursday 1:42 PM EST

LENGTH: 428 words

HEADLINE: Gallery And Fashion Show Report: First Plus Size Event

BYLINE: Liana Maeby

BODY:

    ...16, 2010 (b5media delivered by Newstex) --




I attended Fashion Weeks first-ever plus size runway show on Wednesday, for the label OneStopPlus. I mentioned the
body image-related Pretzel Crisps incident yesterday, and unfortunately that wasnt the shows only weight-insensitive
gaffe.


                                             160 of 331 DOCUMENTS

                                     Copyright 2010 Factiva ®, from Dow Jones
                                                All Rights Reserved


                                    Dow Jones Factiva
                                 (Copyright (c) 2010, Dow Jones & Company, Inc.)


                                  THE WALL STREET JOURNAL
                                               The Wall Street Journal

                                           September 16, 2010 Thursday

SECTION: Pg. A30

LENGTH: 683 words

HEADLINE: Heard & Scene: Off the Beaten Track, a Plus-Size Show




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 9 of 111
                                                                                                         Page 113
    Heard & Scene: Off the Beaten Track, a Plus-Size Show The Wall Street Journal September 16, 2010 Thursday



BYLINE: By Marshall Heyman

BODY:

    ...set aside her gift bag. (It featured some beauty products, a bag of pistachios, a shot of wheat grass, a no-calorie
sparkling kiwi strawberry beverage and a bag of pretzel crisps, which in a very plus-size fashion, a reporter finished as
he wrote this story.)

    Ms. Blonsky turned away a glass of champagne to devote full attention to the show. It was called Belle Epoque to




                                               161 of 331 DOCUMENTS

                                       Copyright 2010 Factiva ®, from Dow Jones
                                                  All Rights Reserved


                                      Dow Jones Factiva
                           Copyright 2010 Dow Jones & Company, Inc. All Rights Reserved.



                          THE WALL   STREETJOURNAL
                                The Wall Street Journal Online

                                                   September 16, 2010

SECTION: HEARD & SCENE; NY Heard & Scene

LENGTH: 674 words

HEADLINE: Off the Beaten Track, a Plus-Size Show

BYLINE: By Marshall Heyman

BODY:

    ...set aside her gift bag. (It featured some beauty products, a bag of pistachios, a shot of wheat grass, a no-calorie
sparkling kiwi strawberry beverage and a bag of pretzel crisps, which in a very plus-size fashion, a reporter finished as
he wrote this story.)

    Ms. Blonsky turned away a glass of champagne to devote full attention to the show. It was called Belle Epoque to




                                                162 of 331 DOCUMENTS

                                              Copyright 2010 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 10 of 111
                                                                                                          Page 114
   Body Image Insensitive Brand Pretzel Crips Advertises At Plus Size Fashion Event Crushable September 15, 2010
                                             Wednesday 4:23 PM EST


                                               Copyright 2010 Crushable
                                                      Crushable

                                    September 15, 2010 Wednesday 4:23 PM EST

LENGTH: 145 words

HEADLINE: Body Image Insensitive Brand Pretzel Crips Advertises At Plus Size Fashion Event

BYLINE: Liana Maeby

BODY:

    ..." billed as Fashion Weeks first-ever plus size event (coverage to come!). And what did I find inside the gift bag
alongside teeth whitener and a tube of shiny lip gloss? A package of Pretzel Crisps " the baked snack brand that
recently came under fire for offensive ads featuring slogans like oeYou can never be too thin and oeNothing tastes as
good as skinny feels. (We spotted the ...

    So whats up, Pretzel Crisps? Are you trying to make amends with your support of a plus size event, or is this
another example if get-thin-or-perish mentality?

Post from: Crushable

Body Image Insensitive Brand Pretzel Crips Advertises At ...

PUB-SUBJECT:

    Other Stuff;advertising;new york fashion week;OneStopPlus;pretzel Crisps


                                               163 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 Mashable
                                                      Mashable

                                    September 15, 2010 Wednesday 5:00 PM EST

LENGTH: 834 words

HEADLINE: Mashable is Hiring! And 50+ Marketing and Social Media Job Openings

BYLINE: Tamar Weinberg

BODY:

    ...Copywriter at Bernard Hodes Group in San Mateo, CA.

Global Social Media Manager at Red Bull Media House in Salzburg, Austria.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 11 of 111
                                                                                                     Page 115
  Mashable is Hiring! And 50+ Marketing and Social Media Job Openings Mashable September 15, 2010 Wednesday
                                                 5:00 PM EST


Field Marketing Associate at Pretzel Crisps in San Francisco, CA.

Social Media Account Executive: Sports at Turner PR in Denver, CO.

Digital Strategist at Stone Ward in Chicago, IL.

Product Manager, ...


                                               164 of 331 DOCUMENTS


                                            Copyright 2010 The Tulsa World
                                               Tulsa World (Oklahoma)

                                            September 8, 2010 Wednesday
                                                    Final Edition

SECTION: Scene; Pg. D3

LENGTH: 1181 words

HEADLINE: An update for the old snack attack

BYLINE: KIM BROWN World Scene Writer

BODY:

    ...things cooking. To read more, visit tulsaworld.com/foodchannel : Chip and Dip 2.0: New varieties and new
flavors give us something different. It is likely that you will have hummus and falafel chips or pretzel crisps at your
next party instead of the traditional chip-and-dip duo. The dips are healthier, spicier and often served hot. Small and
sensational: We are eating more substantial snacks packed with protein as meal replacements, and ...


                                                165 of 331 DOCUMENTS


                                            Copyright 2010 Euromonitor PLC
                                                  All Rights Reserved



                 Fjf11EUROMONITOR
               zwif /1/II INTERNATIONAL
                                        Euromonitor International Sector Capsules

                                                     September 2010

LENGTH: 644 words




 Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 12 of 111
                                                                                                         Page 116
          Sweet and Savoury Snacks in Bolivia Euromonitor International Sector Capsules September 2010



HEADLINE: Sweet and Savoury Snacks in Bolivia


                                              166 of 331 DOCUMENTS

                                      Copyright 2010 Factiva ®, from Dow Jones
                                                 All Rights Reserved


                                     Dow Jones Factiva
                          Copyright 2010 Business Information Group. All Rights Reserved.
                                               Gifts & Tablewares

                                                  September 1, 2010

SECTION: Pg. 22

LENGTH: 1416 words

HEADLINE: Gourmet Gifts;
Sauces, dips, chocolates, syrups, vinegars and more for holiday gifting and getting.

BYLINE: Lori Smith

BODY:

     ...Natural Coconut Mango Crunch; All Natural Dark Chocolate Sponge Toffee; Blueberry Almond Bark; Organic
Cocoa Crunch Bark; Barberry Almond Bark; Enrobed Organic Black Mission Figs; Pretzel Crisps; Milk Chocolate
Frites; Milk Chocolate Chili Twists; and Wine Lovers Chocolates. Some 98 percent of the company's products are
all-natural and preservative-free. Many are gluten-free.

    •KIS Global Flavors ...


                                               167 of 331 DOCUMENTS


                                        Copyright 2010 San Jose Mercury News
                                                 All Rights Reserved
                                         San Jose Mercury News (California)

                                            September 1, 2010 Wednesday

SECTION: NEWS

LENGTH: 624 words

HEADLINE: Picky Eater: Backpack Treats

BYLINE: By Jolene Thym For the Bay Area News Group




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 13 of 111
                                                                                                                 Page 117
          Picky Eater: Backpack Treats San Jose Mercury News (California) September 1, 2010 Wednesday



BODY:

     ...snacks may be the cheapest way to fill a lunchbox, but for those interested in something a bit healthier and more
interesting here are details on some of the new, taste-worthy snack options.

     Pretzel Crisps: These flattened pretzels are getting slammed for their faulty ad campaign claiming "You can never
be too thin," but that doesn't change the fact that they are toasty and crispy, with exactly the right balance of salt and
flavor. I liked the ...


                                                168 of 331 DOCUMENTS

                                              Copyright 2010 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                               Copyright 2010 Mashable
                                                       Mashable

                                        August 30, 2010 Monday 11:08 AM EST

LENGTH: 1678 words

HEADLINE: HOW TO: Respond when Social Media Attacks Your Brand

BYLINE: Stephanie Marcus

BODY:

     ...alert and monitoring your presence on social media sites, and make sure you are ready with a plan to remedy the
situation. Here, responding quickly saved the company a lot of time and effort later.
3. Pretzel Crisps




Most recently Pretzel Crisps launched an ad campaign in New York City with four slogans, including oeYou can never
be too thin. The campaign launched in early August with that slogan gracing bus shelters and ad ...

     ...peoples attention. As bloggers continued to post, a video made its rounds of one New Yorkers protest calling the
ads a oedisgrace and listing facts about eating disorders.

The same day, Pretzel Crisps sent out an e-mail to bloggers thanking them for their feedback, as well as tweeting,
oeWe didnt intend to advocate unhealthy weight loss with our ads. Thanks to all for the feedback. The ads will be ...

    ...may try to justify it, you are promoting eating disorders.

Finally, a week later the company agreed to take down all the offending ads.

What To Learn From Pretzelgate 2010

For all intents and purposes, Pretzel Crisps did a great job of responding to a social media attack on their product. They
directly and individually responded to complaints over Twitter, and made themselves available for interviews.




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 14 of 111
                                                                                                 Page 118
    HOW TO: Respond when Social Media Attacks Your Brand Mashable August 30, 2010 Monday 11:08 AM EST



The company offered their reasoning, and then listened to the ...

    ...Public Relations and Social Media
- HOW TO: Pick the Right Social Media Engagement Style

Image courtesy of iStockphoto, KLH49

More About: advertising, ann taylor, brand management, branding, business, MARKETING, Pretzel Crisps, Snack
Factory, social media, social media marketing, Southwest, Southwest Airlines

For more Business coverage:Follow Mashable Business on TwitterBecome a Fan on FacebookSubscribe to the ...

PUB-SUBJECT:

    business; features; mashable; social media; advertising; ann taylor; brand management; branding; MARKETING;
Pretzel Crisps; Snack Factory; social media marketing; Southwest; Southwest Airlines; economy; business and
finance; arts; culture and entertainment; Events; media; transportation; mass media; Product Announcement;
advertising; air transportation; news ...


                                              169 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 Mashable
                                                      Mashable

                                        August 29, 2010 Sunday 9:00 AM EST

LENGTH: 790 words

HEADLINE: 50+ Web Development, SEO, Social Media and Sales Job Opportunities

BYLINE: Tamar Weinberg

BODY:

    ...CA.

User Interface Engineer at PeopleMatter in North Charleston, SC.

Junior Web Designer/Marketer at Practice Fusion in San Francisco, CA.

Field Marketing Associate at Pretzel Crisps in San Francisco, CA.

Web Designer/Developer at ADS, Inc. in Virginia Beach, VA.

Communications/PR Intern at Blogtalkradio in New York, NY.

Editorial Intern ...




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 15 of 111
                                                                                                     Page 119
 50+ Web Development, SEO, Social Media and Sales Job Opportunities Mashable August 29, 2010 Sunday 9:00 AM
                                                    EST


                                             170 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                             Copyright 2010 Mashable
                                                     Mashable

                                       August 29, 2010 Sunday 9:00 AM EST

LENGTH: 784 words

HEADLINE: 50+ Web Development, SEO, Social Media and Sales Job Opportunities

BYLINE: Tamar Weinberg

BODY:

    ...CA.

User Interface Engineer at PeopleMatter in North Charleston, SC.

Junior Web Designer/Marketer at Practice Fusion in San Francisco, CA.

Field Marketing Associate at Pretzel Crisps in San Francisco, CA.

Web Designer/Developer at ADS, Inc. in Virginia Beach, VA.

Communications/PR Intern at Blogtalkradio in New York, NY.

Editorial Intern ...


                                              171 of 331 DOCUMENTS


                                    Copyright 2010 The Commercial Appeal, Inc.
                                      The Commercial Appeal (Memphis, TN)

                                             August 21, 2010 Saturday
                                                   Final Edition

SECTION: FEATURES; Pg. M1

LENGTH: 115 words

HEADLINE: Snack trends: Healthier, smaller and fruit-flavored

BODY:

   ...top snack trends report prepared in conjunction with CultureWaves, Mintel International and the International
Food Futurists. Some trends:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 16 of 111
                                                                                                          Page 120
 Snack trends: Healthier, smaller and fruit-flavored The Commercial Appeal (Memphis, TN) August 21, 2010 Saturday



     Chip and dip 2.0. New varieties and new flavors - hummus and falafel chips or pretzel crisps. Dips are healthier,
spicier and often served hot.

    Small and sensational. We are eating more substantial snacks packed with protein as meal replacements - a slider at
Steak 'n Shake or a Big Mac ...


                                               172 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 That's Fit
                                                       That's Fit

                                     August 18, 2010 Wednesday 11:00 AM EST

LENGTH: 655 words

HEADLINE: Food Ads: Effective or Offensive?

BYLINE: Hilary Walke

BODY:

   ...2010 (AOL Weblogs delivered by Newstex) --
img credit


AFP/Getty Images


end img creditRecently, a man took guerilla marketing to a new level. Offended by a Pretzel Crisps ad with the motto
"you can never be too thin," he defaced it with information about eating disorder risks, including individual examples of
sufferers.

     ...ads. Madison Avenue does its best to entice the consumer into craving a product, and the consumer does his best
to prevent enticement. Should we really have to engage our strongest willpower 24/7 to avoid the barrage of food
messages that advertisers toss our way?
Pretzel Crisps are relatively portion controlled. We asked our readers if they thought this was a harmless marketing
scheme or if food companies needs to change their ways. They also told us how they are affected by food ads.
Jaymi L.


     ...myself during my anorexic periods, because the skeleton woman in the picture is not the fat woman in my
memory (still.) I wouldn't wish it on anyone, and I won't buy these pretzel crisps until the marketing campaign is
pulled.
Debbie P.
So alarming! I spent most of my young life wanting to see my ribs when the wind blew and I am so blessed now to be




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 17 of 111
                                                                                                      Page 121
  Sauerkraut for a coleslaw crowd The Independent Weekly (Durham, North Carolina) August 18, 2010 Wednesday



                                               173 of 331 DOCUMENTS

                                  Copyright 2010 ProQuest Information and Learning
                                                All Rights Reserved
                                        Copyright 2010 Independent Weekly
                                  The Independent Weekly (Durham, North Carolina)

                                             August 18, 2010 Wednesday

SECTION: EAT & DRINK; Pg. 29 Vol. 27 No. 33 ISSN: 0737-8254

LENGTH: 1447 words

HEADLINE: Sauerkraut for a coleslaw crowd

BYLINE: Snyder, Jane Hobson

BODY:

    ...at a destination hotel in the German countryside between Stuttgart and Munich.

    It is no accident, then, that the Wolfs' "American saloon" features a menu with more than a little German influence.
From the warm pretzel (crisp and toasty, but small for $6, even with its decadent spread of butter, Brie, bleu and
paprika) to the potato pancakes (with smooth house-made applesauce, tangy and tinged with allspice, $7) to the German




                                               174 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                               Copyright 2010 Jezebel
                                                        Jezebel

                                        August 13, 2010 Friday 11:14 AM EST

LENGTH: 262 words

HEADLINE: Pretzel Crisps Finally Takes Down All Pro-Ana Ads [Badvertising]

BODY:

      Aug. 13, 2010 (Gawker Media delivered by Newstex) --

It took several rounds of blogger outrage, but Pretzel Crisps is finally breaking from its intentional denseness about
using pro-anorexic slogans as advertising, and will take down all the offending ads. Let's recap.

   1) A rightfully annoyed reader sends us a photo of a Pretzel Crisps outdoor advertisement reading, "Tastes As
Good As Skinny Feels," a creepy repurposing of the Wallis Simpson quotation to sell a "diet" snack.

2) Several others get annoyed; someone does a clever video of themselves defacing the advertisement with information




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 18 of 111
                                                                                                         Page 122
  Pretzel Crisps Finally Takes Down All Pro-Ana Ads [Badvertising] Jezebel August 13, 2010 Friday 11:14 AM EST



about the dangers of eating disorders.

3) Pretzel Crisps says it's going to take down the ads.

4) But then the company pretends that people only objected to the one that was most often pictured ("You Can Never
Be Too Thin,") and not the even-more-blatantly-offensive one that says, "Tastes As Good As Skinny Feels." Corporate
speak ensues. This indicates that Pretzel Crisps is run by people who make Perez Hilton look like a paragon of
sensitivity.

4) And just now, Pretzel Crisps finally relents and will replace all of its ads in New York and San Francisco with
"Perfect For Skinny Dipping," which is what it should have gone with in the first place. Now, was that so hard?

Pretzel Crisps Commits To Changing More Ads In NYC And California By Monday At The Latest [NYCTheBlog]

Earlier: Pretzels Tastefully Marketed To Eating-Disordered Demographic
Pretzel Crisps Backs Off Pro-Ana Ads
Pretzel Crisps Changes Pro-Ana Ads To Something Not Much Better

Newstex ID: GAWK-0016-47870499


                                                 175 of 331 DOCUMENTS

                                               Copyright 2010 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                                Copyright 2010 Crushable
                                                        Crushable

                                         August 12, 2010 Thursday 11:06 AM EST

LENGTH: 207 words

HEADLINE: Pretzel Crisps Aren't Done with Their Offensive Campaign Yet

BYLINE: Drew Grant

BODY:

     ...oehealthy living credo. As one of our office editors put it, oeAll this ad is telling me is that I shouldnt even be
eating Pretzel Chips if I want to feel really skinny.

Post from: Crushable

Pretzel Crisps Aren't Done with Their Offensive Campaign Yet

Newstex ID: BFME-6992-47841727

PUB-SUBJECT:

    Other Stuff;advertising;anorexia;body image;Diet;kate moss;pretzel Crisps




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 19 of 111
                                                                                                      Page 123
   Pretzel Crisps Replaces "Thin" With "Skinny" Sentiment Gothamist August 12, 2010 Thursday 11:55 AM EST



                                              176 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                             Copyright 2010 Gothamist
                                                     Gothamist

                                      August 12, 2010 Thursday 11:55 AM EST

LENGTH: 200 words

HEADLINE: Pretzel Crisps Replaces "Thin" With "Skinny" Sentiment

BYLINE: Jen Carlson

BODY:

     Aug. 12, 2010 (Gothamist delivered by Newstex) --

Photo via Jezebel When Pretzel Crisps sprinkled the city with an ad campaign that read:

    ...Kate Moss was once criticized for spouting, with many critics noting it can encourage girls to become anorexic.
That phrase is: Tastes As Good As Skinny Feels.

These ads allegedly always existed, but Pretzel Crisps say they were "never part of the debate" so they were used to
replace the "too thin" ads. The editor of Crushable told NYC the Blog today, "What's both offensive and evenly mildly
subversive about these pretzel campaigns is that they are removing that layer of filtering and saying straight up: You
need to be thinner."

Pretzel Crisps' Perry Abbenate basically told one reporter, "that they were a small company and need to catch people's
attention and at least there were no models in bikinis or something to that extent."



Newstex ID: GOTH-0005-


                                               177 of 331 DOCUMENTS


                                              Copyright 2010 Datamonitor
                                                 All Rights Reserved
                                                Product Launch Tracker

                                                August 9, 2010 Monday

LENGTH: 112 words

HEADLINE: Snack Factory's range of Deli Style Pretzel Crisps in Original, Everything, Garlic Parmesan, Sesame
varieties available in USA




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 20 of 111
                                                                                                              Page 124
Snack Factory's range of Deli Style Pretzel Crisps in Original, Everything, Garlic Parmesan, Sesame varieties available
                              in USA Product Launch Tracker August 9, 2010 Monday


BODY:

     We have learned that Snack Factory Deli Style Pretzel Crisps have been introduced in new 7.2 oz. bags that are
said to contain 20 percent more chips than previous 6 oz. bags. The packaging also has "brighter colors, an updated
logo, and sparkling new photography that showcases Pretzel Crisps' stackably thin goodness." Available in the USA
from Snack Factory, the suggested retail price will remain at $2.99 per bag. Flavors include Original, Everything and
new Garlic Parmesan and Sesame. Touted as "incredibly thin, flat baked pretzels," Pretzel Crisps have "no trans fats,
no saturated fats, no cholesterol and only 110 calories per serving."
Manufacturer:                                                                                          Snack Factory




                                               178 of 331 DOCUMENTS


                                              Copyright 2010 Datamonitor
                                                 All Rights Reserved
                                                Product Launch Tracker

                                                August 9, 2010 Monday

LENGTH: 142 words

HEADLINE: Snack Factory's range of Pretzel Crisps Indulgent Line in Milk Chocolate Crunch, Caramel Crunch,
Peanut Butter Crunch & 1 other varieties available in USA

BODY:

     New Milk Chocolate Crunch and Caramel Crunch flavors have been added to the Snack Factory Indulgent Line of
Pretzel Crisps. Along with Peanut Butter Crunch, Chocolate and Dark Chocolate Crunch, these flavors are expected to
be introduced for Fall 2010 in smaller 2.5 oz. rack display bags. The packaging will have brighter colors, an updated
logo, new photography and will be priced at $1.99 each. Sold in the USA by Snack Factory, the Pretzel Crisps are
"free of trans fats, saturated fat and cholesterol." The Indulgent line is said to represent a healthier and lower-calorie
alternative to traditional fat-laden chips and candies. Literature claims Dark Chocolate Pretzel Crisps have 110 calories
and 5g trans fat per serving as compared to 210 calories and 16g of fat per serving of the leading premium brand of dark
chocolate.


                                               179 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                               Copyright 2010 Jezebel
                                                        Jezebel

                                         August 6, 2010 Friday 5:30 PM EST

LENGTH: 387 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 21 of 111
                                                                                                         Page 125
Pretzel Crisps Replaces Pro-Ana Ads With...More Pro-Ana Ads [Badvertising] Jezebel August 6, 2010 Friday 5:30 PM
                                                     EST


HEADLINE: Pretzel Crisps Replaces Pro-Ana Ads With...More Pro-Ana Ads [Badvertising]

BODY:

      Aug. 6, 2010 (Gawker Media delivered by Newstex) --


If you thought the saga of the thinspiration Pretzel Crisps ad ended when the company agreed to take down the
offending ads, you were wrong. Because it turns out the company is construing its promise rather... narrowly.

    ...month, Perez Hilton, no beacon of sensitivity, actually pulled t-shirts he had with that slogan, saying he had done
so because "didn't want to encourage anyone to possibly be anorexic."

But apparently that still needs to be explained to Pretzel Crisps' marketing people, because when we reached out to
Pretzel Crisps' Perry Abbenate, who has been fairly responsive to bloggers after widespread complaints, this is what he
told us:

We took down the "You can never be too thin" ads because some people took offense to them and we didn't want
anyone thinking we ...

    ...one of the other three.

Willfully dense or in need of even more education? In case it's the latter, sir, please see above.

Earlier: Pretzels Tastefully Marketed To Eating-Disordered Demographic
Pretzel Crisps Backs Off Pro-Ana Ads
Kate Moss: "Kate Moss "Nothing Tastes As Good As Skinny Feels" Backlash
Perez Pulls Pro-Ana Shirts

Images via K. Knipfmg

Newstex


                                                180 of 331 DOCUMENTS

                                              Copyright 2010 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                            Copyright 2010 Jezebel via Twitter
                                                    Jezebel via Twitter

                                          August 6, 2010 Friday 12:00 AM EST

LENGTH: 211 words

HEADLINE: Jezebel via Twitter

BYLINE: Jezebel

BODY:

    sup08-06-2010 at 19:55:02 UTCsup




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 22 of 111
                                                                                                                Page 126
                     Jezebel via Twitter Jezebel via Twitter August 6, 2010 Friday 12:00 AM EST



"D.C.'s Housewives: Everybody Hates Michaele Salahi "
sup08-06-2010 at 20:12:41 UTCsup

'Pretzel Crisps Replaces Pro-Ana Ads With...More Pro-Ana Ads '
sup08-06-2010 at 21:31:11 UTCsup

'A Small Tribute To Bad Yearbook Photos '
sup08-06-2010 at 22:48:37 ...


                                               181 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 Crushable
                                                      Crushable

                                        August 5, 2010 Thursday 3:29 PM EST

LENGTH: 335 words

HEADLINE: Attention Advertisers: Bloggers Do Have the Power, At Least When It Comes to Pretzels

BYLINE: Drew Grant

BODY:

     Thankfully, the PR guys for Pretzel Crisps " which recently put out an equally body-unfriendly ad that showed
pictures of their sliver-stacked product with the tag-line oeYou Can Never Be Too Thin " seem to realize that you cant
just ...

    ...an outcry for quote-unquote womens bloggers, but local activists as well, who went so far as to vandalize the ad
with statistics about the dangers of anorexia and body-image disorders. Now Pretzel Crisps is going around
apologizing to the Internet and anyone who was offended by the campaign. Heres the comment we received today:

We appreciate the feedback received from the blog community and are now going in a new direction with our ad
campaign. The ...

   ...way advocate unhealthy weight loss or want to promote a bad body image. The ads are coming down asap!
Thanks again, and our apologies for any offense caused. " Perry at Pretzel Crisp

We forgive you Perry, but you can really make it up to us by buying some ad space on a couple of those blogs you
offended and putting up those healthy eating stats you mentioned, where people ...

PUB-SUBJECT:

    Other Stuff;advertising;Eat Less;Intemetold spice;pretzel Crisps;you can never be too thin; economy; business
and finance; media; advertising


                                              182 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 23 of 111
                                                                                                      Page 127
Pretzel Crisps 'Thin' Ads Move One New Yorker to Take Action Crushable August 4, 2010 Wednesday 11:02 AM EST



                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 Crushable
                                                      Crushable

                                      August 4, 2010 Wednesday 11:02 AM EST

LENGTH: 87 words

HEADLINE: Pretzel Crisps 'Thin' Ads Move One New Yorker to Take Action

BYLINE: Drew Grant

BODY:

      Aug. 4, 2010 (b5media delivered by Newstex) --

Hey, remember those Pretzel Crisp oeYou can never be too thin? ads that had us all riled up for a hot second, before
remembering that shock-value is just another way to sell your product? We hadnt actually seen this particular ad in the
city, but last night NYCtheBlog caught a body image-conscious citizen marking up the campaign with their own
interpretation:

Post from: Crushable

Pretzel Crisps 'Thin' Ads Move One New Yorker to Take Action

Newstex ID: BFME-6992-47596695

PUB-SUBJECT:

    Other Stuff;body image;NYCtheBlog;pretzel Crisps;street art


                                               183 of 331 DOCUMENTS

                                             Copyright 2010 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2010 Gothamist
                                                      Gothamist

                                       August 4, 2010 Wednesday 1:40 PM EST

LENGTH: 197 words

HEADLINE: Pretzel Ad Hits NYC Streets, Promotes Eating Disorders

BYLINE: Jen Carlson

BODY:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 24 of 111
                                                                                                      Page 128
    Pretzel Ad Hits NYC Streets, Promotes Eating Disorders Gothamist August 4, 2010 Wednesday 1:40 PM EST



    ...2010 (Gothamist delivered by Newstex) --

Photo by K.Knipfing

A reader sent us the above photo, taken at the northeast corner of 1st and 1st. She wrote, "A timeless message from
Pretzel Crisps reminding you that you will never reach any goal when it comes to your body." Many others have
shared her sentiment against the campaign, and last night NYC The Blog took some video of one of the ads ...

     Most controversial pretzel campaign ever? Pretzel Crisps (put out by the Snack Factory) has been responding to
the public outrage via their Twitter, saying they are "using the word Px2deithin in a creative way to describe our
product," and that people "seem to be interpreting it ...


                                              184 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                              Copyright 2010 Jezebel
                                                       Jezebel

                                      August 4, 2010 Wednesday 5:08 PM EST

LENGTH: 57 words

HEADLINE: Pretzel Crisps Backs Off Pro-Ana Ads [Badvertising]

BODY:

      Aug. 4, 2010 (Gawker Media delivered by Newstex)

Pretzel Crisps tells Stephanie Marcus, "Based on the feedback received from you and other bloggers, we are switching
directions with our ad campaign and will be taking the [#x2dc]You can never be too thin' ads down." Smart move
(00TC:SMVE) !




                                              185 of 331 DOCUMENTS

                                            Copyright 2010 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                              Copyright 2010 Jezebel
                                                       Jezebel

                                     August 4, 2010 Wednesday 11:16 AM EST

LENGTH: 58 words

HEADLINE: The Educational Defacing Of Pro-Anorexic Pretzel Ad [Badvertising]




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 25 of 111
                                                                                                       Page 129
 The Educational Defacing Of Pro-Anorexic Pretzel Ad [Badvertising] Jezebel August 4, 2010 Wednesday 11:16 AM
                                                      EST


BODY:

      Aug. 4, 2010 (Gawker Media delivered by Newstex) --

 videold: kIBMvfM3cQ4 /videold: kIBMvfM3cQ4 Here's an act of civic protest we can get behind: emblazoning the
"you can never be too thin" message of a Pretzel Crisps ad with information about risks of anorexia, and the names and
faces of some of its casualties.

Newstex ID: GAWK-0016-47596871


                                               186 of 331 DOCUMENTS


                                             Copyright 2010 Salon.com, Inc.
                                                 All Rights Reserved
                                                       Salon.com

                                               August 4, 2010 Wednesday

SECTION: BROADSHEET

LENGTH: 153 words

HEADLINE: Feminist remix of "thin" pretzels ad

BYLINE: Tracy Clark-Flory

BODY:

    When I came across Snack Factory's latest campaign for its "thin, crunchy" Pretzel Crisps, I merely rolled my eyes
and carried on with my day (my days being filled with eye-rolling encounters with advertising). A better, fiercer person
than I might instead have done as the ...

     All it took was some scotch tape, a list of facts about anorexia and, best of all, this concise rejoinder to Pretzel
Crisp's dim-witted slogan: "Actually, you can." He also alerted NYC The Blog so that there was someone on-hand to
document the whole thing and then broadcast it to the world. And now we have this damn fine example of feminist
culture-jamming. ...


                                                187 of 331 DOCUMENTS


                                       Copyright 2010 Stagnito Media Food Group
                                                  All Rights Reserved
                                               Convenience Store News

                                                       August 2010

LENGTH: 1716 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 26 of 111
                                                                                                            Page 130
                        Time Is Ripe For Perishables Convenience Store News August 2010



HEADLINE: Time Is Ripe For Perishables

BYLINE: Barbara Grondin Francella

BODY:

     ...baby carrots/celery/dip and pepperoni/cheese cubes, as well as prepackaged products such as Disney Garden's
apple/cheese cube/pretzel combinations; Oscar Mayer meat/cheese/cracker trays; Sabra hummus and pretzel crisps;
hard boiled eggs; and string cheese. Meanwhile, Wawa customers will find year-round favorites and seasonal varieties
of fresh fruit; veggies with ranch or peanut butter dip; apples with peanut butter or ...


                                             188 of 331 DOCUMENTS

                                          Copyright 2010 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2010 BNP Media
                                          Snack Food & Wholesale Bakery

                                                   August 1, 2010

SECTION: Pg. 41(3) Vol. 99 No. 8 ISSN: 1096-4835

LENGTH: 1496 words

HEADLINE: Twisted treats: to compete with the variety of new salty snacks moving into the market, pretzel
manufacturers are delivering a fresh twist on an old classic.

BYLINE: Roth, Jen

BODY:




   That's because the Skillman, N.J.-based company extended its Pretzel Crisps
line of thin, crunchy, deli-style pretzel crackers to welcome new varieties
that test the limits of traditional pretzel manufacturing.


   Adding to its Indulgent Pretzel Crisps lineup are Milk Chocolate Crunch and
Caramel Crunch varieties, with the crisps dunked in respective confectionary
dippings.
   "Because of the flat shape, Pretzel Crisps are perfect for pairingwith dips,
spreads, meats, cheeses and perform in a way that traditional pretzels can't,"
says Perry Abbenante, senior vice president of marketing. "We believe that
quick and easy entertaining solutions arebecoming more popular. People have
less time to create meals or appetizers for entertaining."




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 27 of 111
                                                                                                         Page 131
                  Day at the farm Wisconsin State Journal (Madison, Wisconsin) July 9, 2010 Friday



                                              189 of 331 DOCUMENTS


                                     Copyright 2010 Madison Newspapers, Inc.
                                                All Rights Reserved
                                    Wisconsin State Journal (Madison, Wisconsin)

                                                 July 9, 2010 Friday
                                                   ALL EDITION

SECTION: TASTE; Side Dishes; Pg. Cl

LENGTH: 404 words

HEADLINE: Day at the farm

BYLINE: State Journal staff, wire reports

BODY:

    ...Ridge Reserve cheese.

    For more information, visit wholefoodsmarket.com and find the Madison store.

    When pretzels fall flat

    We've discovered the whole flat issue is not always a bad thing.

    Pretzel Crisps come in a variety of flavors - from Cinnamon Toast to Tuscan Three Cheese (both from the Modern
Classics line) - and our taste testers found them equally nosh-able.

    A 5-ounce package sells for $4.50 at pretzelcrisps.elsstore.com


                                              190 of 331 DOCUMENTS

                                            Copyright 2010 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2010 BNP Media
                                                    Prepared Foods

                                                     July 1, 2010

SECTION: Pg. 10(1) Vol. 179 No. 7 ISSN: 0747-2536

LENGTH: 119 words

HEADLINE: Tastes like butter;
new product trends

BYLINE: Tillman, Ashley




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 28 of 111
                                                                                                                 Page 132
                          Tastes like butter; new product trends Prepared Foods July 1, 2010



BODY:

     Nabisco's Ritz brand has been particularly innovative in launchingproduct extensions that build from the iconic Ritz
cracker format. Recently, the brand has introduced Nabisco Ritz Munchables Buttery Flavor Pretzel Crisps. Each crisp
is comprised of a salty, crunchy pretzel on the outside and a bite-sized, buttery and rich cracker on the inside. This
creates a unique flavor profile, combining the slightly sweet taste of a traditional Ritz cracker with a salty pretzel. The
range also includes cheesy sour cream flavor and onion flavor. Nabisco Ritz Munchables Buttery Flavor Pretzel Crisps
serve as an example of an innovative twist on a classic snack.

    Ashley Tillman, Mintel Global New Products Database (GNPD)


                                               191 of 331 DOCUMENTS


                                       Copyright 2010 Chicago Tribune Company
                                                 All Rights Reserved
                                                   Chicago Tribune

                                              June 16, 2010 Wednesday
                                               Chicagoland Final Edition

SECTION: GOOD EATING ; ZONE N; Shelf Life ; Pg. 2

LENGTH: 165 words

HEADLINE: Shelf Life

BYLINE: By Fauzia Arain, TRIBUNE NEWSPAPERS

BODY:

    When pretzels fall flat

    We've discovered the whole flat issue is not always a bad thing. Pretzel Crisps come in a variety of flavors -- from
Cinnamon Toast to Tuscan Three Cheese (both from the Modern Classics line) -- and our taste testers found them
equally noshable. A 5-ounce package sells for ...

GRAPHIC:

    ...containing three 3-ounce bags is $31.50 at puredark.com.
\ Photo (color): When pretzels fall flat
We've discovered the whole flat issue is not always a bad thing. Pretzel Crisps come in a variety of flavors -- from
Cinnamon Toast to Tuscan Three Cheese (both from the Modern Classics line) -- and our taste testers found them
equally noshable. A 5-ounce package sells for ...


                                               192 of 331 DOCUMENTS


                                  Copyright 2010 McClatchy-Tribune Business News




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 29 of 111
                                                                                                                    Page 133
                               McClatchy-Tribune Photo Service June 2, 2010 Wednesday



                                                  All Rights Reserved
                                             McClatchy-Tribune Photo Service

                                                 June 2, 2010 Wednesday

LENGTH: 39 words

BYLINE: Bill Hogan, Chicago Tribune, MCT

BODY:

    Pretzel Crisps come in a variety of flavors, from Cinnamon Toast to Tuscan Three Cheese. (Bill Hogan/Chicago
Tribune/MCT)


                                                 193 of 331 DOCUMENTS


                                    Copyright 2010 The Deseret News Publishing Co.
                                        Deseret Morning News (Salt Lake City)

                                                 May 26, 2010 Wednesday

LENGTH: 1028 words

HEADLINE: Wonka chocolate bars truly scrumdiddlyumptious

BYLINE: Bonnie Tandy Leblang and Carolyn Wyman Universal Press Syndicate

BODY:

     ...it is (although it does have a sophisticated undercurrent of nuts). In short, these are excellent upscale chocolate
bars with a kiddie name that will, sadly, probably never find their adult market. Ritz Munchables Pretzels Crisps.
Buttery Flavor, and Cheesy Sour Cream and Onion. $3.79 per 12.25-ounce box. Bonnie: Pretzel on the outside and a
Ritz cracker inside: That's Ritz Munchables. I'd snack on ...

     ...silver-dollar-sized Munchables are also too small to top with a cheese slice or dunk into the dip they need. Give
me a plain old 100-percent Ritz cracker or 100-percent pretzel Snack Factory Pretzel Crisp any day. Cream of Wheat
Instant Hot Cereal. Healthy Grain Original, Healthy Grain Maple Brown Sugar, and SpongeBob SquarePants Variety
Pack. $3.99 per 12.7-ounce box ...


                                                 194 of 331 DOCUMENTS

                                               Copyright 2010 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                                Copyright 2010 Mouthful
                                                         Mouthful

                                         May 26, 2010 Wednesday 7:00 AM EST




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 30 of 111
                                                                                                                  Page 134
                     More kitchen panel reviews Mouthful May 26, 2010 Wednesday 7:00 AM EST



LENGTH: 764 words

HEADLINE: More kitchen panel reviews

BYLINE: amweigl

BODY:

     ...Bear-Naked Grain-ola Tropical Fruit Bar: YES, subject to price.

2. Stretch Island Fruit Co. strips and rolls (also taken on the hike): YES, subject to price.

3. Ritz Pretzel Crisps: MAYBE -- not as good as regular RITZ crackers, but OK with any kind of unhealthy dip.

4. McCormick herb & spice packs: NO. We'll use the great chicken recipe again, but the

    ...smoothies, "no seeds" (from the kids).

Cons: Contains added sugar, not strong enough fruit flavor, honey vanilla tasted 'spoiled' and 'sour' (again, from the
kids).

3. Ritz Munchables

The Ritz Munchables Pretzel Crisps literature accompanying today's sample says
that there's a Ritz cracker hiding inside each pretzel in the box. Well, I'm not
getting that. My daughter and I, big pretzel eaters, thought these ...


                                                195 of 331 DOCUMENTS

                                   Copyright 2010 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2010 Journal Register Co.
                                                 New Haven Register

                                                 May 26, 2010 Wednesday

SECTION: D; Pg. 2

LENGTH: 1002 words

HEADLINE: Wonka Exceptionals Chocolate Bars. Scrumdiddlyumptious, [Derived Headline]

BYLINE: Rick Sandella

BODY:

    ...it is (although it does have a sophisticated undercurrent of nuts).

    In short, these are excellent upscale chocolate bars with a kiddie name that will, sadly, probably never find their
adult market.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 31 of 111
                                                                                                    Page 135
 Wonka Exceptionals Chocolate Bars. Scrumdiddlyumptious, [Derived Headline] New Haven Register May 26, 2010
                                                Wednesday


    Ritz Munchables Pretzels Crisps. Buttery Flavor, and Cheesy Sour Cream and Onion. $3.79 per 12.25-ounce box.

    Bonnie: Pretzel on the outside and a Ritz cracker inside: That's Ritz Munchables. I'd snack on ...

    ...silver- dollar-sized Munchables are also too small to top with a cheese slice or dunk into the dip they need.

    Give me a plain old 100-percent Ritz cracker or 100-percent pretzel Snack Factory Pretzel Crisp any day.

    Cream of Wheat Instant Hot Cereal. Healthy Grain Original, Healthy Grain Maple Brown Sugar, and SpongeBob
SquarePants Variety Pack. $3.99 per 12.7-ounce box ...


                                               196 of 331 DOCUMENTS


                                         Copyright 2010 York Newspapers, Inc.
                                                 All Rights Reserved
                                           The York Dispatch (Pennsylvania)

                                               May 26, 2010 Wednesday

SECTION: FOOD

LENGTH: 1007 words

HEADLINE: SUPERMARKET SAMPLER: Marketing misses the mark

BODY:

    ...silver-dollar-sized Munchables are also too small to top with a cheese slice or dunk into the dip they need.

    Give me a plain old 100-percent Ritz cracker or 100-percent pretzel Snack Factory Pretzel Crisp any day.

Cream of Wheat Instant Hot Cereal. Healthy Grain Original, Healthy Grain Maple Brown Sugar, and SpongeBob
SquarePants Variety Pack. $3.99 per 12.7-ounce box ...


                                               197 of 331 DOCUMENTS


                                           Copyright 2010 Tower Media, Inc.
                                                 All Rights Reserved
                                            The Daily News of Los Angeles

                                               May 19, 2010 Wednesday
                                                 VALLEY EDITION

SECTION: L.A. LIFE; Pg. L3

LENGTH: 282 words

HEADLINE: Cookbook




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 32 of 111
                                                                                                                Page 136
                        Cookbook The Daily News of Los Angeles May 19, 2010 Wednesday



BODY:

    Natalie Haughton

    New munchies

     Kraft has introduced Ritz Munchables Pretzel Crisps, a combination of a pretzel with a Ritz cracker. Available in
either Cheesy Sour Cream & Onion or Buttery Flavor, the crisps are 20 percent smaller than classic Ritz crackers with a
pretzel- ...


                                                       198 of 331 DOCUMENTS


                                                   Copyright 2010 Datamonitor
                                                      All Rights Reserved




                                   Market me
                                      ,.,K • .,,,I •

                                                        Datamonitor NewsWire

                                       April 28, 2010 Wednesday 1:45 PM GMT

SECTION: FOOD

LENGTH: 62 words

HEADLINE: Snack Factory to launch new pretzel crisps at Whole Foods Market stores

HIGHLIGHT:

     Snack Factory has reported that it will launch its new modem classics line of pretzel crisps at Whole Foods Market
stores nationwide in May 2010.

BODY:

     The new line will join the current Deli Style and chocolate-covered special edition products in the pretzel crisps
lineup. Perry Abbenante, vice president of marketing at Snack Factory, said: "The growth in natural foods arena has
been tremendous and it's a space where we've really not been represented. The new line targets that ...


                                                       199 of 331 DOCUMENTS


                                    Copyright 2010 PR Newswire Association LLC
                                                All Rights Reserved
                                                    PR Newswire

                                         April 27, 2010 Tuesday 6:00 AM EST




 Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 33 of 111
                                                                                                           Page 137
   Snack Factory Announces Whole Foods Market Launch;  "Modern Classics line of Pretzel Crisps will hit stores in
                           May." PR Newswire April 27, 2010 Tuesday 6:00 AM EST


LENGTH: 377 words

HEADLINE: Snack Factory Announces Whole Foods Market Launch;
"Modern Classics line of Pretzel Crisps will hit stores in May."

DATELINE: PRINCETON, N.J., April 27

BODY:

    PRINCETON, N.J., April 27 /PRNewswire/ -- Snack Factory announced today that it will launch its new Modern
Classics line of Pretzel Crisps at Whole Foods Market stores nationwide in May.

    ...Wilson, the founders of Snack Factory and former owners of New York Style Bagel Chip Company.

     The new line will join the current Deli Style and chocolate-covered Special Edition products in the Pretzel Crisps
lineup.

     Modern Classics were designed with the natural foods consumer and Whole Foods Market in mind. "The growth in
natural foods arena has been tremendous and it's a space where we've really not been represented. The new line targets
that space with a new look and unique flavors," said Perry Abbenante, Vice President of Marketing for Snack Factory.

    Pretzel Crisps Modern Classics are a good fit for Whole Foods Market, according to Senior Global Grocery
Coordinator Errol Schweizer. "Our east coast regions have had great success with Pretzel Crisps over the past few
years. The product is a great snack option and we feel it's going to be a hit nationwide."

    With only 110 calories per serving and four delicious flavors including Tuscan ...

     ...owners of the New York Style Bagel Chip Company and the Funnel Cake Factory. Located in Princeton New
Jersey, Snack Factory continues to develop and bring to market high quality and unique products. Pretzel Crisps can
currently be found in your supermarket's deli and at fine stores near you. For more information on Snack Factory's
Pretzel Crisps please visit www.pretzelcrisps.com.

    SOURCE Snack Factory


                                               200 of 331 DOCUMENTS


                                              Copyright 2010 Datamonitor
                                                 All Rights Reserved
                                                Product Launch Tracker

                                                 April 23, 2010 Friday

LENGTH: 104 words

HEADLINE: Snack Factory Pretzel Crisps's range of Thin Crunchy Pretzel Snacks in Classic, Tuscan Three Cheese,
Cinnamon Toast, Supreme varieties available in USA

BODY:

    Thin Crunchy Pretzel Snacks called Pretzel Crisps have been introduced in the USA under the Snack Factory




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 34 of 111
                                                                                                            Page 138
   Snack Factory Pretzel Crisps's range of Thin Crunchy Pretzel Snacks in Classic, Tuscan Three Cheese, Cinnamon
              Toast, Supreme varieties available in USA Product Launch Tracker April 23, 2010 Frida


brand name. The "all natural" varieties - Classic, Tuscan Three Cheese (sprinkled with all natural romano, asiago and
parmesan cheese flavors), Cinnamon Toast (


                                              201 of 331 DOCUMENTS


                                       Copyright 2010 The Charlotte Observer
                                               All Rights Reserved



                                       he Charlotte Observer
                                           Found on Charlotte • corn
                                         Charlotte Observer (North Carolina)

                                               April 20, 2010 Tuesday

LENGTH: 873 words

HEADLINE: Best of The Grocery Inserts

BYLINE: TheDealDivas

BODY:

    ...transaction)

    Kraft Macaroni and Cheese Homestyle Deluxe Dinners 2/$5

    Oreo Fudge Mint Cremes Cookies or Nabisco 100 Calorie Petites 2/$5

    Nabisco Ritz Munchables Pretzel Crisps $2.99

    Oscar Mayer Selects Angus Beef Franks 2/$8 Buy any 3 Kashi Items, Get $3 off : (limit one per transaction,
excludes


                                              202 of 331 DOCUMENTS


                                          Copyright 2010 Detroit Free Press
                                                All Rights Reserved
                                           Detroit Free Press (Michigan)

                                               April 1, 2010 Thursday

SECTION: LIFE; Pg. D2

LENGTH: 80 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 35 of 111
                                                                                                              Page 139
Taste test: Ritz Munchables Pretzel Crisps; The scoop: New from Nabisco, these crisps are smaller than traditional Ritz
                    crackers and have a pretzel outside and a Ritz cracker inside. Varieties are But


HEADLINE: Taste test: Ritz Munchables Pretzel Crisps;
The scoop: New from Nabisco, these crisps are smaller than traditional Ritz crackers and have a pretzel outside and a
Ritz cracker inside. Varieties are Buttery flavor and Cheesy Sour Cream and Onion.


                                               203 of 331 DOCUMENTS


                                       Copyright 2010 The Florida Times-Union
                                         Florida Times-Union (Jacksonville)

                                               March 25, 2010 Thursday

SECTION: CONSUMER PANEL; Pg. E-7

LENGTH: 595 words

HEADLINE: Pasta and veggie dish is tasty, but ...;
Panelists say they doubt there are two servings of vegetables in pouch.

BYLINE: ANN J. KELLEY

BODY:

    ...FOR ON YOUR GROCERY SHELF

    - Chocolate Cheerios Cereal: made with real cocoa.

    - Tropicana Trop 50 Pineapple Mango Juice: 50% less sugar and calories than other juices.

    - Ritz Munchables Pretzel Crisps: Buttery or Cheesy Sour Cream & Onion.


                                               204 of 331 DOCUMENTS


                                              Copyright 2010 Star Tribune
                                                  All Rights Reserved
                                            Star Tribune (Minneapolis, MN)

                                              March 18, 2010 Thursday
                                                 METRO EDITION

SECTION: TASTE; Pg. 3T

LENGTH: 342 words

HEADLINE: tidbits

BYLINE: AL SICHERMAN, STAR TRIBUNE (Mpls.-St. Paul)




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 36 of 111
                                                                                                                 Page 140
                           tidbits Star Tribune (Minneapolis, MN) March 18, 2010 Thursday



BODY:

    ...other side pretzely. In fact, he thought the item, eaten as a whole, was a slightly pretzelish Town House cracker.

    Now, after an unusual two-year gap, we have Ritz Munchables "pretzel crisps" -- "pretzel outside, cracker inside."
Mr. Tidbit still hasn't come up with that cracker-flensing tool, so once more he is forced to describe the item eaten as a
whole: It is a pretzelish


                                               205 of 331 DOCUMENTS


                                      Copyright 2010 Stagnito Media Food Group
                                                 All Rights Reserved
                                                 Progressive Grocer

                                                    March 16,2010

SECTION: FEATURES; CENTER STORE

LENGTH: 559 words

HEADLINE: SPORTS MARKETING: Kraft Scores 'Slam Dunk' Partnership With NCAA, CBS Sports

BODY:

    ...CBS Sports' NCAA corporate marketing program."

     The inaugural sampling program during NCAA March Madness will feature Wheat Thins snacks and two of Kraft's
latest snack items, Ritz Munchables pretzel crisps and Planters Flavor Grove almonds and cashews. Additionally,
consumers can follow Mr. Peanut's Road to the 2010 NCAA Final Four in Indianapolis by becoming fans of Mr. Peanut
on Facebook.




                                       V       206 of 331 DOCUMENTS


                                          Copyright 2010 Business Wire, Inc.
                                                    Business Wire

                                       March 11, 2010 Thursday 3:00 PM GMT

LENGTH: 884 words

HEADLINE: Kraft Foods Scores Multi-Season Partnership with the NCAA® and CBS Sports;
Major Snack Brands Named Official "Cracker," "Nut" and "Cookie" of all 88 NCAA Championships

DATELINE: EAST HANOVER, N.J.

BODY:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 37 of 111
                                                                                                   Page 141
Kraft Foods Scores Multi-Season Partnership with the NCAA® and CBS Sports; Major Snack Brands Named Official
                        "Cracker." "Nut" and "Cookie" of all 88 NCAA Championships Bu


    ...Sports' NCAA corporate marketing program."

    The initial sampling effort during NCAA March Madness®will feature Wheat Thins snacks and two of the
company's newest snack products: Ritz Munchables pretzel crisps and Planters Flavor Grove almonds and cashews. In
addition, people can follow Mr. Peanut's Road to the 2010 NCAA Final Four in Indianapolis by becoming fans of Mr.
Peanut on ...


                                              207 of 331 DOCUMENTS


                                       Copyright 2010 adfinitum networks, Inc.
                                                All Rights Reserved
                                             GlobalAdSource (English)

                                             March 10, 2010 Wednesday

LENGTH: 35 words

HEADLINE: MUNCHABLES PRETZEL CRISPS


                                              208 of 331 DOCUMENTS


                                             Copyright 2010 Datamonitor
                                                All Rights Reserved
                                               Product Launch Tracker

                                               March 8, 2010 Monday

LENGTH: 64 words

HEADLINE: Nabisco Ritz Munchables's range of Pretzel Crisps in Buttery Flavor, Cheesy Sour Cream & Onion
varieties available in USA

BODY:

     New Nabisco Ritz Munchables Pretzel Crisps are "pretzel ouside plus cracker inside." The "naturally flavored"
Buttery Flavor Pretzel Crisps are sold in the USA in a 12.25 oz. (347g) box by Kraft Foods Global, Inc. This product is
also offered in a Cheesy Sour Cream & Onion flavor. The retail price is ...


                                              209 of 331 DOCUMENTS


                                             Copyright 2010 Datamonitor
                                                All Rights Reserved
                                               Product Launch Tracker

                                              February 19, 2010 Friday




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 38 of 111
                                                                                                           Page 142
   Snack Factory Pretzel Crisps Brand's range of Deli Style Thin Crunchy Pretzel Crackers in Rosemary & Olive Oil
                 variety available in Canada, USA Product Launch Tracker February 19, 2010 Friday


LENGTH: 49 words

HEADLINE: Snack Factory Pretzel Crisps Brand's range of Deli Style Thin Crunchy Pretzel Crackers in Rosemary &
Olive Oil variety available in Canada, USA

BODY:

    Snack Factory Pretzel Crisps Brand Deli Style Thin Crunchy Pretzel Crackers are available to USA and Canadian
consumers. They have been introduced in a new Rosemary & Garlic flavor by Snack Factory, Inc. that is presented in a
...


                                             210 of 331 DOCUMENTS

                                          Copyright 2009 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                                           Copyright 2009 BNP Media
                                                  Candy Industry

                                                 December 1, 2009

SECTION: Pg. 105(6) Vol. 174 No. 12 ISSN: 0745-1032

LENGTH: 3453 words

HEADLINE: RC manufacturer guide;
Directory

BODY:

    ...Hershey Co.

    The Incredible Chocolate Co

    The Inventure Groupo

    The Poppa Fudge Co.

    The Snack Factory

    P.O. Box 3562

    Princeton, NJ 08543

    (888)683-5400(609)683-5400

    www.pretzelcrisps.com

    Tillamook Country Smoker

   TNT Marketing




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 39 of 111
                                                                                                              Page 143
                         RC manufacturer guide; Directory Candy Industry December 1, 2009



    2100 Six Flags E. Rd.

    Arlington, TX 76011

    (817)226-8200

    Fax: (817)460-4527

    info@tntmarketing.com




                                              211 of 331 DOCUMENTS


                                             Copyright 2009 Datamonitor
                                                All Rights Reserved
                                               Product Launch Tracker

                                             November 30, 2009 Monday

LENGTH: 138 words

HEADLINE: Cindy's Kitchen's range of All Natural Singles-to-go Snacks in All Natural Singlestogo Snacks Fresh
Buttermilk Ranch Dip with Carrots, All Natural Singlestogo Snacks Fire Roasted Red Pepper & Goat Cheese Dip with
Crackers, All Natural Singlestogo Snacks Dijon Wasabi Dip with Pretzel Crisps & 3 other varieties available in USA

BODY:

     ...Dip with Carrots (dip 1.5 oz./carrots 2 oz.), Fire Roasted Red Pepper & Goat Cheese Dip with Crackers (dip 1.5
oz./crackers 1 oz.) and Dijon Wasabi Dip with Pretzel Crisps (dip 1.5 oz./pretzel crisps 0.8 oz.). Also available are
"dairy-free & soy base" Caramelized Onion Dip with Crackers (dip 1.5 oz./crackers 1 oz.) and Hot Pot Dipping Sauce
with TofuStix (dip 1.5 oz./ ...


                                              212 of 331 DOCUMENTS

                                           Copyright 2009 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2009 BNP Media
                                           Snack Food & Wholesale Bakery

                                                  November 1, 2009

SECTION: Pg. 49(1) Vol. 98 No. 11 ISSN: 1096-4835

LENGTH: 119 words

HEADLINE: VMG Partners acquires snack factory;
Snack Food Today




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 40 of 111
                                                                                                     Page 144
    VMG Partners acquires snack factory; Snack Food Today Snack Food & Wholesale Bakery November 1, 2009



BODY:

     VMG Partners, a San Francisco-based investment firm, has purchasedthe Snack Factory, which sells snacks under
the Pretzel Crisps brand.

    [ILLUSTRATION OMITTED]

    VMG Partners, which invests in small companies ranging from $10 to$100 million in annual sales, also owns
Roberts American Gourmet, the Sea Cliff, N.Y.-based company that markets and sells snacks under the Pirate's Booty
brand, according to its Web site.

     The Pretzel Crisps brand was launched in 2004 by Warren and Sara Wilson and is based in Skillman, N.J. The line
is sold to club store, retail grocery and mass merchandiser channels.

    Houlihan Lokey, an international ...


                                             213 of 331 DOCUMENTS


                                   Copyright 2009 PR Newswire Association LLC
                                               All Rights Reserved
                                                  PR Newswire

                                      October 26, 2009 Monday 7:00 AM EST

LENGTH: 662 words

HEADLINE: Warheads Sour Chewy Cubes Sweeten Seaworld's Halloween 'Spooktacular' Event

DATELINE: COLORADO SPRINGS, Colo., Oct. 26

BODY:

     ...extreme sour candy, will provide 700,000 free samples of Sour Chewy Cubes to more than 200,000 children and
family members for the month-long event. Other suppliers of Spooktacular treats include Pretzel Crisps, Baskin
Robbins candy, Chiquita minis, the National Peanut Board, Crayola and more. "This promotion marries one of the top
national sour confections brands for kids in a marketing effort with one of their ...


                                             214 of 331 DOCUMENTS


                                 Copyright 2009 Journal and Courier (Lafayette, IN)
                                               All Rights Reserved
                                     Journal and Courier (Lafayette, Indiana)

                                            September 6, 2009 Sunday

SECTION: LOCAL; Pg. 15C

LENGTH: 2661 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 41 of 111
                                                                                                           Page 145
    Tippecanoe County restaurant inspections Journal and Courier (Lafayette, Indiana) September 6, 2009 Sunday



HEADLINE: Tippecanoe County restaurant inspections

BODY:

    ...corrected.

    Family Express

    3350 U.S. 52 South

    Date of inspection: Aug. 21

    Critical violations (3):

    There are containers of motor oil stored beside potato fries, and Heet antifreeze stored beside pretzel crisps in the
back dry storage area. To be corrected today.

    Measured chocolate milk at 46.3 degrees in the reach-in section of the walk-in/reach-in refrigeration case. To be
corrected today.




                                               215 of 331 DOCUMENTS

                                  Copyright 2009 ProQuest Information and Learning
                                                All Rights Reserved
                                        Copyright 2009 Philadelphia Weekly
                                                Philadelphia Weekly

                                        September 2, 2009 - September 8, 2009

SECTION: FOOD & DRINK; Pg. 33

LENGTH: 989 words

HEADLINE: He Sells Sea Shells

BYLINE: Erace, Adam.

    By Adam Erace aerace@philadelphiaweekly.com

BODY:

   ...a dozen Mystic oysters chased away the Delaware Bay blues. I hate to hate on my half-shelled homeboys, but the
Mystics were magic, as sweet and salty as a chocolate-covered pretzel, as crisp and clear as a fork chiming a
Champagne glass.

      With oysters as good as these, any ostentation further than classic mignon- ette would be like covering a grass-fed
filet mignon in Heinz 57. Or ...


                                               216 of 331 DOCUMENTS




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 42 of 111
                                                                                                                 Page 146
             Package sizes growing larger at grocery stores Athens Banner-Herald August 9, 2009 Sunday



                                       Copyright 2009 Factiva ®, from Dow Jones
                                                  All Rights Reserved


                                      Dow Jones Factiva
        Copyright 2009. Morris Communications Co. LLC. All Rights Reserved. Distributed by NewsBank Inc.
                                            Athens Banner-Herald

                                                  August 9, 2009 Sunday

SECTION: BUSINESS

LENGTH: 720 words

HEADLINE: Package sizes growing larger at grocery stores

BODY:

   ...spokesman Chris Kuechenmeister said. He said Frito-Lay was unsure if these changes, originally taken about six
months ago, would be permanent.

     Elsewhere in the chip aisle, The Snack Factory increased the size of some of its pretzel crisps line by 25 percent,
to 7.5 ounces from 6 ounces, earlier this summer. The promotion should last through the summer, said marketing
director Milt Weinstock.

    Offering more for the same price is one ...


                                               217 of 331 DOCUMENTS


                                           Copyright 2009 The Tennessean
                                                All Rights Reserved
                                        The Tennessean (Nashville, Tennessee)

                                                  July 26, 2009 Sunday

SECTION: BUSINESS

LENGTH: 618 words

HEADLINE: Grocery bills' meteoric rise is slowing

BYLINE: BUSINESSO1

BODY:

    ...by weight) for the same price, said Frito-Lay North America spokeswoman Aurora Gonzalez.

    Last year, Frito-Lay had reduced serving sizes without coming down on price.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 43 of 111
                                                                                                                Page 147
         Grocery bills' meteoric rise is slowing The Tennessean (Nashville, Tennessee) July 26, 2009 Sunday



    Pretzel Crisps, owned by New Jersey-based The Snack Factory Inc., did something similar in a promotion set to
end next month, by adding 1.5 ounces more pretzels per bag ...


                                               218 of 331 DOCUMENTS


                                            Copyright 2009 Associated Press
                                                 All Rights Reserved
                                                 The Associated Press

                                                 July 21, 2009 Tuesday

SECTION: BUSINESS NEWS

LENGTH: 825 words

HEADLINE: Meltdown 101: Package sizes at the grocery store

BYLINE: By EMILY FREDRIX, AP Food Industry Writer

BODY:

   ...spokesman Chris Kuechenmeister said. He said Frito-Lay was unsure if these changes, originally taken about six
months ago, would be permanent.

     Elsewhere in the chip aisle, The Snack Factory increased the size of some of its pretzel crisps line by 25 percent,
to 7.5 ounces from 6 ounces, earlier this summer. The promotion should last through the summer, said marketing
director Milt Weinstock.

    The company raised prices but did not shrink ...


                                               219 of 331 DOCUMENTS


                                            Copyright 2009 Associated Press
                                                 All Rights Reserved
                                            Associated Press Financial Wire

                                         July 21, 2009 Tuesday 9:10 PM GMT

SECTION: BUSINESS NEWS

LENGTH: 825 words

HEADLINE: Meltdown 101: Package sizes at the grocery store

BYLINE: By EMILY FREDRIX, AP Food Industry Writer

BODY:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 44 of 111
                                                                                                            Page 148
   Meltdown 101: Package sizes at the grocery store Associated Press Financial Wire July 21, 2009 Tuesday 9:10 PM
                                                       GMT


   ...spokesman Chris Kuechenmeister said. He said Frito-Lay was unsure if these changes, originally taken about six
months ago, would be permanent.

     Elsewhere in the chip aisle, The Snack Factory increased the size of some of its pretzel crisps line by 25 percent,
to 7.5 ounces from 6 ounces, earlier this summer. The promotion should last through the summer, said marketing
director Milt Weinstock.

    The company raised prices but did not shrink ...


                                       / 220 of 331 DOCUMENTS


                                            Copyright 2009 Associated Press
                                                 All Rights Reserved
                                               Associated Press Online

                                         July 21, 2009 Tuesday 9:11 PM GMT

SECTION: DOMESTIC NEWS

LENGTH: 825 words

HEADLINE: Meltdown 101: Package sizes at the grocery store

BYLINE: By EMILY FREDRIX, AP Food Industry Writer

BODY:

   ...spokesman Chris Kuechenmeister said. He said Frito-Lay was unsure if these changes, originally taken about six
months ago, would be permanent.

     Elsewhere in the chip aisle, The Snack Factory increased the size of some of its pretzel crisps line by 25 percent,
to 7.5 ounces from 6 ounces, earlier this summer. The promotion should last through the summer, said marketing
director Milt Weinstock.

    The company raised prices but did not shrink ...


                                               221 of 331 DOCUMENTS


                              Copyright 2009 Home News Tribune (East Brunswick, NJ)
                                               All Rights Reserved
                                 Home News Tribune (East Brunswick, New Jersey)

                                               July 15.2009 Wednesday

SECTION: LIFE

LENGTH: 1343 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 45 of 111
                                                                                                        Page 149
    Central Jersey specialty foods jockey for attention at worldwide Fancy Food Show Home News Tribune (East
                                 Brunswick, New Jersey) July 15, 2009 Wednesday


HEADLINE: Central Jersey specialty foods jockey for attention at worldwide Fancy Food Show

BYLINE: LOIS HEYMAN

BODY:

    ...well as a stir fry sauce, a barbecue marinade and a curry marinade produced with dates, honey and spices.

    Oxygen products are available in Central Jersey stores and on Amazon.com.

    Pretzel crisps

    The Snack Factory, pioneer of the flat pretzel cracker, Pretzel Crisps (manufactured in the Skillman section of
Montgomery Township), will launch a new seasonal flavor. Peppermint White Chocolate Pretzel Crisps, in October to
coincide with the winter holidays, said founder and president Warren Wilson.

    The new flavor joins the company's most recent innovation, chocolate and peanut butter-covered Pretzel Crisps,
Wilson said, made with a unique peanut butter dip that doesn't melt in your hands.

    Tandoor Chef

    One of the more impressive booths at the show was made of hand-carved teak ...


                                              222 of 331 DOCUMENTS

                                           Copyright 2009 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2009 BNP Media
                                                   Candy Industry

                                                     July 1, 2009

SECTION: Pg. RC20(2) Vol. 175 No. 7 ISSN: 0745-1032

LENGTH: 1101 words

HEADLINE: Sweets, snacks & sales tools: topical educational seminars, innovative merchandising and display
solutions, and creative new exhibitors were among the highlights of the 2009 ALL CANDY EXPO;
POST-ALL CANDY EXPO: REVIEW

BODY:

     ...even more visual look at point-of-purchase, including permanent floor displays, counter displays and shippers
featuring brands ranging from M&M'S Chocolate Candies to Toblerone to Jelly Belly to Dove to Pretzel Crisps
toToxic Waste. One display that stood out was for Hammond's Candies, which showcased oversized candy canes inside
rows of metal buckets. Another display combined Nabisco Honey Maid Honey Grahams, ...


                                              223 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 46 of 111
                                                                                                  Page 150
       UP FRONT: Tips, trends, everyday products. TASTIEST SNACK CRISPS. Consumer Reports July 2009




                                    Copyright 2009 Consumers Union of U.S., Inc.
                                                All Rights Reserved




     ConsumerReports•org
                                                   Consumer Reports

                                                       July 2009

SECTION: Pg. 10 Vol. 74 No. 7

LENGTH: 509 words

HEADLINE: UP FRONT: Tips, trends, everyday products. TASTIEST SNACK CRISPS.

BODY:

    Pretzel crisps. New York Style's are large crunchy triangles, very toasted, with a big pretzel flavor. Pepperidge
Farm's are large, crunchy, flattened pretzels that are a little buttery and sweet.

    Rice crisps. Lundberg's and Rice ...


                                              224 of 331 DOCUMENTS


                                      Copyright 2009 Lancaster Newspapers, Inc.
                                          Lancaster New Era (Pennsylvania)

                                              June 17, 2009 Wednesday

SECTION: A; Pg. 6

LENGTH: 618 words

HEADLINE: Down By The River;
Susquehanna Runs Through Food Lover's Paradise At First-Ever Fundraising Festival

BYLINE: Mary Beth Schweigert

DATELINE: Lancaster, PA

BODY:

    ...Bube's staff will come armed with a German Wit beer and English nut-brown ale, along with blue cheese and
bacon meatballs, tapenade and French bread toasts, and beer cheese spread and pretzel crisps.

    "I really thought long and hard about (what to bring)," Allen says. "I wanted something summery."




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 47 of 111
                                                                                                      Page 151
Down By The River; Susquehanna Runs Through Food Lover's Paradise At First-Ever Fundraising Festival Lancaster
                            New Era (Pennsylvania) June 17, 2009 Wednesday


    The river runs tantalizingly close - less than a mile - to Prudhomme's Lost Cajun Kitchen, Columbia.

    The restaurant's ...


                                                225 of 331 DOCUMENTS

                                           Copyright 2009 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                      Copyright 2009 Nielsen Business Media, Inc.
                                                    The Bookseller

                                                       May 15, 2009

SECTION: Pg. 46(1) No. 5382 ISSN: 0006-7539

LENGTH: 752 words

HEADLINE: Go ahead punk, make my day;
book launches, parties, and the book publishing industry

BYLINE: Bent, Horace

BODY:

    ...downturn has played havoc on the diet. The number of parties has been cut back, and when they do occur the hors
d'oeurves are more hors don'ts. Why, one book trade magazine's recent bookvideo awards offered guests crisps and
pretzels. Crisps and pretzels! I haven't seen it this bad since the Panic of 1873 or the recessionat the tail end of the Boer
Wars. So all credit to those hip young things at Punk Publishing for, at ...


                                                226 of 331 DOCUMENTS


                                       Copyright 2009 St. Louis Post-Dispatch, Inc.
                                                  All Rights Reserved
                                           St. Louis Post-Dispatch (Missouri)

                                                 April 9, 2009 Thursday
                                                   THIRD EDITION

SECTION: HEALTH; Pg. B1

LENGTH: 651 words

HEADLINE: Sample-size me Grazing the tasting kiosks at local groceries can get you a full stomach - just beware of
the fat and sodium.

BYLINE: BY MELANIE AVE Special to the Post-Dispatch




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 48 of 111
                                                                                                                 Page 152
   Sample-size me Grazing the tasting kiosks at local groceries can get you a full stomach - just beware of the fat and
                        sodium. St. Louis Post-Dispatch (Missouri) April 9, 2009 Thursday


DATELINE: 0

BODY:

    ...90 calories; 4 grams fat; 255 mg sodium Dierbergs

    KALDI'S JAVA CHIP FRAPPE (About 1 ounce) 88 calories; 4 grams fat; 23 mg sodium Schnucks

     PRETZEL CRISPS WITH A SMEAR OF LAUGHING COWLIGHT SWISS CHEESE 29 calories; 0.5 grams
fat; 95 mg sodium Sam's Club



    Be smart with food samples Dietitian says to avoid the sugar and look for ...

GRAPHIC:

   ...PHOTO - GOURMET CANDY COOKIES PHOTO - STOUFFER'S FROZEN QUESADILLA FLATBREAD
PHOTO - NABISCO HONEY MAID DELIGHT BARS PHOTO - DIERBERGS BACON PIZZA PHOTO - KALDI'S
JAVA CHIP FRAPPE PHOTO - PRETZEL CRISPS WITH A SMEAR OF LAUGHING COWLIGHT SWISS
CHEESE


                                              227 of 331 DOCUMENTS

                                 Copyright 2009 ProQuest Information and Learning
                                                All Rights Reserved
                                                ProQuest SuperText
                                   Copyright 2009 Dix Communications Group
                                           Daily Record (Wooster, Ohio)

                                               March 29, 2009 Sunday

SECTION: Vol. 109 No. 298

LENGTH: 525 words

HEADLINE: Book list turns up to be right where it was left

BYLINE: Jeanine Kendle

BODY:

    ...a good idea not to buy too many snack foods. Our pretzel and potato chip consumption has gone down
considerably so that is a savings.

    The Man of the House fell in love with something called pretzel crisps. It turned out they cost $3.16 for only 6
ounces. That's when we started rationing those and going back to the big old sourdough pretzels that were $2.89 for 14
ounces. It pays to ...

CORRECTION:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 49 of 111
                                                                                                              Page 153
 Pretzels escape economic crunch: one favorite salty snack is holdingits own, despite a wobbly financial world; Snack
                               Trends Confection & Snack Retailing March 1, 2009




                                              228 of 331 DOCUMENTS

                                           Copyright 2009 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2009 BNP Media
                                            Confection & Snack Retailing

                                                     March 1, 2009

SECTION: Pg. 22(3) Vol. 2 No. 2 ISSN: 1941-854X

LENGTH: 726 words

HEADLINE: Pretzels escape economic crunch: one favorite salty snack is holdingits own, despite a wobbly financial
world;
Snack Trends

BYLINE: Ford, Anne

BODY:

    ...E.Thomas, senior vice president of sales and marketing.

    Shaping Up

    Meanwhile, the market-wide fascination with alternative pretzel shapes shows no signs of abating.

    "There's been everything from a lattice shape to a pretzel crisp, which is kind of flattened to give somewhat the
experience of a potato chip," Thomas says.

     As for more recent trends, he says, "There've been some reports that there's been somewhat of a softening in the last
three to six ...


                                               229 of 331 DOCUMENTS

                                            Copyright 2009 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2009 BNP Media
                                             Confection & Snack Retailing

                                                     March 1, 2009

SECTION: Pg. 24(1) Vol. 2 No. 2 ISSN: 1941-854X

LENGTH: 339 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 50 of 111
                                                                                                                 Page 154
                    Crisp from the deli; Snack Trends Confection & Snack Retailing March 1, 2009



HEADLINE: Crisp from the deli;
Snack Trends

BYLINE: Cassell, Deborah

BODY:

    Pretzel Crisps are more than just another salty snack.

    As Milt Weinstock, director of marketing for The Snack Factory, puts it: "We are the world's first 'pretzel cracker,'
which allows us to participate in regular snacking occasions, as ...

    [ILLUSTRATION OMITTED]

    "Our unique taste and crunchy texture allows us to stand apart," he asserts.

     Another thing that sets Pretzel Crisps apart is where they're sold. Shoppers can find the product in club stores and
c-stores nationwide, but they're also located in supermarket delis, which are "home to the more premium products on
the market," Weinstock explains.

    "Products in the deli tend to be more expensive, but their superior quality makes them worthwhile," he continues.
"Pretzel Crisps deliver on the superior snack expectations of our consumers."

   Baked and not fried, Pretzel Crisps are all-natural, and contain zero grams of fat and cholesterol, making them a
more healthful choicefor consumers. They're sold in 2-, 5/6- and 24-oz. bags, as well as 100-calorie ...

    ...comes in several savory varieties--Original, Garlic, Everything, Buffalo Wing, Honey Mustard & Onion and
Chipotle Cheddar--as well as sweet-meets-savory options such as Chocolate Covered.

     The most recent additions to the Pretzel Crisps family are Peanut Butter & Chocolate, which was introduced in
supermarket delis on a regional basis, and Rosemary & Olive Oil, which is being sold in selectclub stores. Both will
expand in distribution in 2009 due to their success at retail. Despite the economic downturn, Pretzel Crisps are growing
by leaps and bounds. According to Weinstock, the brand's business grew 29% in dollars and 21% in units in 2009.

    It's no wonder The Snack Factory plans to expand its lineup this year.

     "We have eight new flavors we are excited about, but are fielding some consumer research to insure we launch only
the best," Weinstock notes.

    For more information, visit www.pretzelcrisps.com.


                                               230 of 331 DOCUMENTS


                                           Copyright 2009 Chicago Tribune
                                              Chicago Tribune (Illinois)

                                   Distributed by McClatchy-Tribune News Service

                                              February 23, 2009 Monday

SECTION: TRAVEL




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 51 of 111
                                                                                                                    Page 155
                   Reviews of new travel gear Chicago Tribune (Illinois) February 23, 2009 Monday



LENGTH: 340 words

HEADLINE: Reviews of new travel gear

BYLINE: By Josh Noel, Chicago Tribune

BODY:

    ...road trip. Could be a light meal but is closer to snack territory. Offerings include a Riviera picnic, consisting of
couscous, hummus, pita chips (among other things); Jungle Munch, consisting of pretzel crisps, veggie cheese dip,
apple sauce and trail mix; and Salami and Cheese, consisting of _ you guessed it. Kosher, vegetarian, gluten-free and
halal versions available.


                                             - 231 of 331 DOCUMENTS

                                       V
                                        Copyright 2009 Chicago Tribune Company
                                                   All Rights Reserved
                                                    Chicago Tribune

                                                February 15, 2009 Sunday
                                                      Final Edition

SECTION: TRAVEL ; ZONE C; GEARBOX ; Pg. 2

LENGTH: 270 words

HEADLINE: GEARBOX

BYLINE: Josh Noel

BODY:

     ...road trip. Could be a light meal but is closer to snack territory. Offerings include a Riviera picnic, consisting of
couscous, hummus, pita chips (among other things); Jungle Munch, consisting of pretzel crisps, veggie cheese dip,
apple sauce and trail mix; and Salami and Cheese, consisting of -- you guessed it. Kosher, vegetarian, gluten-free and
halal versions available.


                                                 232 of 331 DOCUMENTS


                                         Copyright 2009 adfmitum networks, Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                                 February 1, 2009 Sunday

LENGTH: 41 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 52 of 111
                                                                                    Page 156
              UNBEATABLE CRUNCH. GlobalAdSource (English) February 1, 2009 Sunday



HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product            Pretzel Crisps




                                V         233 of 331 DOCUMENTS


                                    Copyright 2009 adfinitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                           February 1, 2009 Sunday

LENGTH: 37 words

HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product            Pretzel Crisps




                                          234 of 331 DOCUMENTS


                                    Copyright 2009 adfinitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                           February 1, 2009 Sunday

LENGTH: 41 words

HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product            Pretzel Crisps




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 53 of 111
                                                                                    Page 157
              UNBEATABLE CRUNCH. GlobalAdSource (English) February 1, 2009 Sunday




                              v         e 235 of 331 DOCUMENTS


                                    Copyright 2009 adfmitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                           February 1, 2009 Sunday

LENGTH: 37 words

HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product            Pretzel Crisps




                                          236 of 331 DOCUMENTS


                                    Copyright 2009 adfinitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                           February 1, 2009 Sunday

LENGTH: 37 words

HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product            Pretzel Crisps




                                      t237 of 331 DOCUMENTS
                                    v




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 54 of 111
                                                                                                             Page 158
                  UNBEATABLE CRUNCH. GlobalAdSource (English) February 1, 2009 Sunday




                                         Copyright 2009 adfinitum networks, Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                               February 1, 2009 Sunday

LENGTH: 41 words

HEADLINE: UNBEATABLE CRUNCH.

BODY:



Product                 Pretzel Crisps




                                               238 of 331 DOCUMENTS

                                            Copyright 2009 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2009 BNP Media
                                            Snack Food & Wholesale Bakery

                                                   February 1, 2009

SECTION: Pg. 57(3) Vol. 98 No. 2 ISSN: 1096-4835

LENGTH: 1152 words

HEADLINE: Variety packs: today's vertical form/fill/seal machines must have the flexibility to handle a variety of
products packaged in almost every shape and form;
Production Technology

BODY:

    ...other carriers of cheese and dips provide a formidable front to conventional snack producers.

    Cracker manufacturers have created almost a second snack aisle in the grocery store with an array of baked pretzel
crisps, pita chips, crunchy sticks and bold, new flavors of poppable snack crackers. Likewise, cookie producers are
providing a sweet alternative to the snacking occasion while energy bar producers are competing for their ...


                                               239 of 331 DOCUMENTS


                                         Copyright 2009 San Francisco Chronicle




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 55 of 111
                                                                                                            Page 159
 Pretzel cracker contest finishes with a twist The San Francisco Chronicle (California) January 21, 2009 Wednesday



                                                  All Rights Reserved



                                        Afrantioco Q:§ronicit
                                        The San Francisco Chronicle (California)

                                            January 21, 2009 Wednesday
                                                   FINAL Edition

SECTION: Food; TASTER'S CHOICE; Pg. F2

LENGTH: 548 words

HEADLINE: Pretzel cracker contest finishes with a twist

BYLINE: Amanda Gold, Chronicle Staff Writer

BODY:

    ...small pretzel shape." Four tasters would buy this brand and one might.

    The third-place award went to the originators - widely available brand The Snack Factory $2.50/6 ounces at
Andronico's. These pretzel crisps were "nicely browned" and "bubbly" with a "great crunch" and only "mildly salty"
flavor. Tasters felt that they had a "lighter texture than the others." Two would buy this brand and three might.

    Mollie Stone's $6.99/ ...

    ...Andronico's. "Less salty than some of the others," said one taster. Another noted that they were "crispy" and
"quite sweet." The pretzels were also called "a bit puffy and airy." Two might buy this brand and three would not.

Pretzel Crisps
Pepperidge Farm 92
Trader Joe's 78
The Snack Factory 73
Mollie Stone's 60
Robert Rothschild Farm 52
365 Organic 15
Panelists were Linda Anusasananan, food writer and consultant,


                                               240 of 331 DOCUMENTS


                                       Copyright 2009 Times Newspapers Limited
                                                  All Rights Reserved




                 THE                                   r.

                                                   The Times (London)
                                                                        TIMES
   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 56 of 111
                                                                                                            Page 160
     ... and the French find they have to work for peanuts; France The Times (London) January 17, 2009 Saturday



                                             January 17, 2009 Saturday
                                                     Edition 1

SECTION: NEWS; Pg. 47

LENGTH: 500 words

HEADLINE: ... and the French find they have to work for peanuts;
France

BYLINE: France Adam

BODY:

    ...mousseline with tarragon, roast beef brochette in wine sauce

    Dark chocolat moelleux with tonka bean cream

    Champagne, red and white wine Standard January reception menu offered this year

    Peanuts

    Pretzels

    Crisps. Cocktail sausages

    Sparkling wine and fruit juice


                                              241 of 331 DOCUMENTS

                                            Copyright 2008 Newstex LLC
                                                All Rights Reserved
                                                Newstex Web Blogs
                                              Copyright 2008 Urbanite
                                                      Urbanite

                                     December 16, 2008 Tuesday 10:44 AM EST

LENGTH: 104 words

HEADLINE: Pretzels for everyone!

BYLINE: Lucy Blatter

BODY:

     ...New York delivered by Newstex) -- For hungry and tired shoppers, help is on the way today. Dozens of Santas
and elves will hit the streets to hand out over 45 thousand crunchy Pretzel Crisps. The free pretzel crisps will be
available at Columbus Circle, Times Square, Rockefeller Center, Herald Square and the R.A.F Post Office at 34th
Street, starting at 9 a.m. Pretzel crisps come in varieties ranging from Everything to Buffalo Wing to Chocolate
Covered Pretzel Crisps. Judging from how quickly were going through our offices bags " they are a great holiday




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 57 of 111
                                                                                                                 Page 161
                     Pretzels for everyone! Urbanite December 16, 2008 Tuesday 10:44 AM EST



snack. Newstex ID: YN-2711-30522468


                                               242 of 331 DOCUMENTS


                                       Copyright 2008 VNU Business Media, Inc,
                                                 All Rights Reserved




                                                     brandweek.com

                                                   December 10, 2008

SECTION: NEWS AND FEATURES; INCENTIVE

LENGTH: 291 words

HEADLINE: Santa Delivers Pretzel Crisps to NYC Pedestrians

BYLINE: Elaine Wong

BODY:

     Pretzel Crisps is all about giving this holiday season. The growing snack brand, a product of Snack Factory,
Skillman, N.J., has hired two dozen Santas and their elves to hand out more than 45,000 crunchy snacks ...

     Pretzel Crisps, which first debuted three years ago, also is running new print ads playing up the pretzel's flat shape
for holding sauces and dips. They appear in this month's 0, The Oprah Magazine and People's ...

    ...2009 issues of Real Simple, Good Housekeeping and Every Day with Rachael Ray.

     "We realized even though we've been growing strongly, we needed to get the word out," Milt Weinstock, who
heads up Pretzel Crisps marketing at the privately held Snack Factory. Last April, Pretzel Crisps treated consumers to
free samples of the snack while they waited to file their taxes outside six U.S. post offices in Manhattan.

    "We've spent some money on advertising, but certainly not as ...

    ...things, especially as they have a relatively decent health halo," said Marcia Mogelonsky, senior research analyst
at market research firm Mintel, Chicago.

     The Snack Factory spent $500,000 advertising Pretzel Crisps in the U.S. in 2007 (excluding online), and $1.1
million through September of this year, per Nielsen Monitor-Plus.


                                                243 of 331 DOCUMENTS


                                          Copyright 2008 Cable News Network




 Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 58 of 111
                                                                                                                Page 162
                  More Casey Anthony Jail House Tapes Released CNN December 4, 2008 Thursday



                                                  All Rights Reserved.

                                                          CNN

                                              December 4, 2008 Thursday

SECTION: NEWS; Domestic

LENGTH: 6621 words

HEADLINE: More Casey Anthony Jail House Tapes Released

BYLINE: Nancy Grace, Mike Brooks

BODY:

    ...END VIDEO CLIP)

     GRACE: You know, for somebody who's apparently grieving or says she's grieving over her kidnapped daughter,
this woman is very focused on her own stomach. Snickers bars, strawberry bars, pretzel crisps, pork skins, let's see
what else here. Beauty products, Chex Mix peanut butter, mouth wash, lemonade.

    You know, she's doing a lot of ordering off her menu.

    To Eleanor Dixon, felony ...

    ...talking about?

    GRACE: Well, could you then explain to me, Dr. Bethany, the Chex Mix, the cheese crackers, the jalapeno dip, the
bold and zesty -- I mean it goes on and on. Cheddar popcorn, tortilla strips, pretzel crisps, tuna, beef jerky, pork skins

    I mean, this woman is an eating machine. Isn't she supposed to be grieving?

    MARSHALL: Well, she's a texting machine, too. She does a lot of things, but, I ...


                                               244 of 331 DOCUMENTS


                                        Copyright 2008 adfinitum networks, Inc.
                                                 All Rights Reserved
                                              GlobalAdSource (English)

                                              December 1, 2008 Monday

LENGTH: 35 words

HEADLINE: CELEBRATE CRUNCH.

BODY:




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 59 of 111
                                                                                   Page 163
              CELEBRATE CRUNCH. GlobalAdSource (English) December 1, 2008 Monday



Product            Pretzel Crisps




                                      /245 of 33I DOCUMENTS


                                    Copyright 2008 adfmitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                          December 1, 2008 Monday

LENGTH: 35 words

HEADLINE: CELEBRATE CRUNCH.

BODY:



Product            Pretzel Crisps




                              7         246 of 331 DOCUMENTS


                                    Copyright 2008 adfinitum networks, Inc.
                                             All Rights Reserved
                                          GlobalAdSource (English)

                                          December 1, 2008 Monday

LENGTH: 35 words

HEADLINE: CELEBRATE CRUNCH.

BODY:



Product            Pretzel Crisps




                                          247 of 331 DOCUMENTS




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 60 of 111
                                                                                                              Page 164
                       One stop shop; FRESH TALK Grocery Headquarters December 1, 2008



                                          Copyright 2008 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                              Copyright 2008 MacFadden Communications Group LLC
                                              Grocery Headquarters

                                                  December 1, 2008

SECTION: Pg. 46(1) Vol. 74 No. 12 ISSN: 1094-1088

LENGTH: 186 words

HEADLINE: One stop shop;
FRESH TALK

BYLINE: Turcsik, Richard

BODY:

    ...ranch dip, beef or turkey bites and cheddar or mozzarella cubes; and The Veggiecafessens--vegetable platters
with savory classic hummus, spinach or artichoke dips, along with multi-grain items such as pita chips, sourdough
breadsticks and pretzel crisps.

    [ILLUSTRATION OMITTED]

    Other offerings from Mann include season-specific/holiday marketing programs for holidays throughout the year
and In 'n Out trays designed for a specific holiday or event, "We ...


                                              248 of 331 DOCUMENTS


                                     Copyright 2008 Newark Morning Ledger Co.
                                                All Rights Reserved
                                       The Star-Ledger (Newark, New Jersey)

                                           November 27, 2008 Thursday
                                                FINAL EDITION

SECTION: BUSINESS; Pg. 062

LENGTH: 586 words

HEADLINE: Snack maker thrives during crunch

BYLINE: JOSEPH R. PERONE, STAR-LEDGER STAFF

BODY:

    ...New Jersey-Pennsylvania area by Inc. magazine.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 61 of 111
                                                                                                       Page 165
       Snack maker thrives during crunch The Star-Ledger (Newark, New Jersey) November 27, 2008 Thursday



    The Snack Factory grew its sales to $42.1 million last year, up from $228,000 in 2004, according to the company.
The company makes pretzel crisps that are baked, have no trans fat or cholesterol and can be stacked with toppings
such as peanut butter, cream cheese or shrimp.

    The small company is tapping into consumer concerns about calories, cholesterol and fat in their food while they ...

    ...bit of your own - the deli in our case - and get it to the right people you'll have great response. We focused on a
premium package, learned a formula and developed relationships that have really helped with making Pretzel Crisps
such a success.

    Q. How much did you borrow to start the business?

    A. All I can tell you is that the investment has paid off, and was well worth it.

    Q. What's the next step for you?

    A. We've ...


                                                249 of 331 DOCUMENTS


                               Copyright 2008 The Republican Company, Springfield, MA.
                                                 All Rights Reserved
                                          The Times of Trenton (New Jersey)

                                              November 27, 2008 Thursday
                                                   FINAL EDITION

SECTION: BUSINESS; Pg. C10

LENGTH: 575 words

HEADLINE: Snack maker thrives during crunch

BYLINE: JOSEPH R. PERONE

BODY:

     ...New Jersey-Pennsylvania area by Inc. magazine.

    The Snack Factory grew its sales to $42.1 million last year, up from $228,000 in 2004, according to the company.
The company makes pretzel crisps that are baked, have no trans fat or cholesterol and can be stacked with toppings
such as peanut butter, cream cheese or shrimp. The small company is tapping into consumer concerns about calories,
cholesterol and fat in their food while they ...

    ...bit of your own - the deli in our case - and get it to the right people you'll have great response. We focused on a
premium package, learned a formula and developed relationships that have really helped with making Pretzel Crisps
such a success.

    Q. How much did you borrow to start the business?A. All I can tell you is that the investment has paid off, and was
well worth it.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 62 of 111
                                                                                                              Page 166
          Snack maker thrives during crunch The Times of Trenton (New Jersey) November 27, 2008 Thursday



    Q. What's the next step for you?A. We've ...


                                               250 of 331 DOCUMENTS


                                         Copyright 2008 adfinitum networks, Inc.
                                                  All Rights Reserved
                                               GlobalAdSource (English)

                                            November 26, 2008 Wednesday

LENGTH: 26 words

HEADLINE: LOOK FOR THE DISTINCT SHAPE.

BODY:



Product                 Pretzel Crisps




                                               251 of 331 DOCUMENTS

                                            Copyright 2008 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2008 BNP Media
                                             Confection & Snack Retailing

                                                   September 1, 2008

SECTION: Pg. 6(1) Vol. 1 No. 5 ISSN: 1941-854X

LENGTH: 93 words

HEADLINE: The Snack Factory.

BODY:

     The Snack Factory, Princeton, N.J., maker of Pretzel Crisps and the new Ciabatta Crisps, has been listed as No. 3
on the Inc. Magazine 5000 List for 2008. The list measures the revenue growth of privatelyheld, independent,
entrepreneurial companies. The Snack Factory has celebrated revenue ...

     ...#1 among the top 100 food & beverage companies and #1 in the top 100 businesses in the entire New York/New
Jersey/Pennsylvania area. For more information, visit www.pretzellerisps.com.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 63 of 111
                                                                                                              Page 167
             3 Ciabatta Crisps; Snack Product Update Confection & Snack Retailing September 1, 2008



                                              252 of 331 DOCUMENTS

                                           Copyright 2008 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2008 BNP Media
                                            Confection & Snack Retailing

                                                  September 1, 2008

SECTION: Pg. 32(1) Vol. 1 No. 5 ISSN: 1941-854X

LENGTH: 83 words

HEADLINE: 3 Ciabatta Crisps;
Snack Product Update

BODY:

    [ILLUSTRATION OMITTED]

    3 Ciabatta

    Crisps

    The Snack Factory

    Princeton, N.J.

    1-888-683-5400

    www.pretzelcrisps.com

    From the creators of Pretzel Crisps comes new Ciabatta Crisps, available in Sun Dried Tomato & Parmesan and
Garlic & Rosemary. Twice-baked ciabatta bread is blended with virgin olive oil and savory herbs and spices for the all-



                                              253 of 331 DOCUMENTS


                                   Copyright 2008 The New York Times Company
                                               The New York Times

                                              August 26, 2008 Tuesday
                                                 Late Edition - Final

SECTION: Section A; Column 0; Sports Desk; Pg. 1

LENGTH: 1687 words

HEADLINE: Tickets for New Stadiums: Prices, and Outrage, Escalate




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 64 of 111
                                                                                                        Page 168
       Tickets for New Stadiums: Prices, and Outrage, Escalate The New York Times August 26, 2008 Tuesday



BYLINE: By RICHARD SANDOMIR

BODY:

    ...at the new Yankee Stadium rather than pay $650 a game to watch Derek Jeter.

    Zuppichini, a resident of Fort Lee, N.J., who is the vice president for sales for Pretzel Crisps, reluctantly signed a
10-year contract for the $135 seats, with built-in annual ticket price increases of 4 percent a year.

    "You can't be any more die-hard then me," he ...


                                                  254 of 331 DOCUMENTS


                                         Copyright 2008 Times Publishing Company
                                                    All Rights Reserved
                                               St. Petersburg Times (Florida)

                                                   August 24, 2008 Sunday

SECTION: FLORIDIAN; Pg. 1E

LENGTH: 1460 words

HEADLINE: NOSH PIT

BYLINE: SEAN DALY, STEPHANIE HAYES, Times Staff Writers

BODY:

    ...coming out with free snacks!" Ah yes, we remember being so full of hope.

    Free drink: Losing . . . strength . . .

    Harry and David

     Free food: Two tortilla chips with artichoke spinach dip, pretzel crisp with garlic-smoked mozzarella spread, two
cups Moose Munch. As we reach for another cup of Moose Munch, an employee quietly snatches the tray. Crazed from
lack of fluids, we retreat like ferrets and ...


                                                  255 of 331 DOCUMENTS

                                                Copyright 2008 Gale Group, Inc.
                                                     All Rights Reserved
                                              IAC (SM) Newsletter Database (TM)
                                               Copyright 2008 The Food Institute
                                                   The Food Institute Report

                                                       August 18, 2008




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 65 of 111
                                                                                                                Page 169
          Cross-merchandising boosts sales in deli departments. The Food Institute Report August 18, 2008



SECTION: Pg. 4 Vol. 81 No. 33 ISSN: 0745-4503

LENGTH: 628 words

HEADLINE: Cross-merchandising boosts sales in deli departments.

BODY:

    ...PITA CHIP COMPANY plans to do a cross-promotion with SABRA hummus. VALLEY LAHVOSH'S
crackerbreads make a good match for cheeses, spreads andvarious other toppings. THE SNACK FACTORY'S thin
pretzel crisps, which come in five flavors, often merchandises alongside hummus, specialty cheeses and/or or deli
meats. 34 Degrees sells their flour flavorsof Crispbreads along with companion items like cheeses, dips, spreads and ...


                                               256 of 331 DOCUMENTS

                                            Copyright 2008 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2008 BNP Media
                                             Confection & Snack Retailing

                                                      July 1, 2008

SECTION: Pg. 10(1) Vol. 1 No. 4 ISSN: 1941-854X

LENGTH: 64 words

HEADLINE: The Snack Factory.

BODY:

    ...Signage throughout the sports and concert venue will showcase the product as a thin, crispy alternative to chips
and crackers that's also trans fat- and cholesterol-free. For more information aboutPretzel Crisps, visit
www.pretzelcrisps.com.


                                               257 of 331 DOCUMENTS


                                      Copyright 2008 Times Newspapers Limited
                                                 All Rights Reserved




                 THE                              The Times (London)
                                                                      TIMES
                                                May 10, 2008, Saturday




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 66 of 111
                                                                                                               Page 170
            Losing weight, gaining pounds at the health club The Times (London) May 10, 2008, Saturday



SECTION: FEATURES; Body & Soul; Pg. 21

LENGTH: 308 words

HEADLINE: Losing weight, gaining pounds at the health club

BODY:

    ...my regimen if I have slept well.

    Meirav M You feel hungry? You eat. Go for some meat and not bread or potatoes. You're at a party? Go for the
peanuts; ignore the pretzels and the crisps.

     But despite looking very svelte Robert's feeling a bit down in the dumps. Give him a pat on the back at
http://robertc.timeshealth.co.uk


                                              258 of 331 DOCUMENTS


                                          Copyright 2008 CBS Worldwide Inc.
                                                 All Rights Reserved
                                                CBS News Transcripts

                                                 May 6, 2008 Tuesday

LENGTH: 422 words

HEADLINE: Facing Hunger: Feeding America; Marla Gottschalk makes a donation from Pampered Chef

BODY:

    ...EARLY SHOW and many CBS stations across the country are collecting nonperishable foods until Saturday.
This morning, we have two more donations. First, the Snack Factory is giving $25,000 worth of their gourmet snack
Pretzel Crisps. Very, very nice.


                                              259 of 331 DOCUMENTS

                                             Copyright 2008 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2008 Chicagoist
                                                      Chicagoist

                                          May 5, 2008 Monday 12:30 PM EST

LENGTH: 261 words

HEADLINE: That Hit the Sweet Spot.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 67 of 111
                                                                                                                  Page 171
                       That Hit the Sweet Spot. Chicagoist May 5, 2008 Monday 12:30 PM EST



BYLINE: L. Stolpman

BODY:

    ...came like this? Next, we tried a pretzel with Chai spice infused chocolate. Then dark chocolate with a hint of
mint. These were not the heavily coated, waxy chocolate covered pretzels wed tried before. These pretzels were crisp
and the light coat of chocolate let the saltiness of the pretzel stand out. The different flavors added a great and unique
component to the treat. We contacted the pretzel company, The Sugar Spot, and spoke with owner Alice Engh


                                                260 of 331 DOCUMENTS

                                             Copyright 2008 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2008 BNP Media
                                              Confection & Snack Retailing

                                                       May 1, 2008

SECTION: Pg. 54(3) Vol. 1 No. 3 ISSN: 1941-854X

LENGTH: 2005 words

HEADLINE: Twist of fate: as the pretzel category turns, new innovations continue to provide the drama that keeps
health-conscious consumers tuned into the latest developments on the shelf;
Snack Trends

BYLINE: Petrak, Lynn

BODY:




   Likewise, The Snack Factory, Princeton, N.J., reports a loyal following for
its spicy Pretzel Crisps.


   Chocoholics also can hone in on other indulgent pretzel varieties.Last sum-
mer, The Snack Factory rolled out new chocolate covered Pretzel Crisps, while
Pretzel Flipz from Stamford, Conn.-based DeMet's Candy Co. now includes chocol-
ate-and white fudge-covered pretzels, as well as new Sugar Free Chocolatey
Covered Pretzels and Sugar Free White    Fudge Covered Pretzels.


   Likewise, The Snack Factory tinkered with the traditional pretzel recipe for
its Pretzel Crisp line.




                                                261 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 68 of 111
                                                                                                               Page 172
            Bakery Snack Factory's chocolate pretzels; focus on fresh Grocery Headquarters May 1, 2008



                                          Copyright 2008 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                              Copyright 2008 Macfadden Communications Group LLC
                                              Grocery Headquarters

                                                     May 1, 2008

SECTION: Pg. 76(1) Vol. 74 No. 5 ISSN: 1094-1088

LENGTH: 52 words

HEADLINE: Bakery Snack Factory's chocolate pretzels;
focus on fresh

BYLINE: Spector, Nicole

BODY:

     The Snack Factory is introducing Chocolate Covered Pretzel Crisps,the latest flavor of its thin, crunchy, patented
pretzel crackers. Made with 45% cacao, the products are available in a six-ounce stand-up, resealable package with a
suggested retail price of $3.99 TO $4.99. www.pretzelcrisps.com

    [ILLUSTRATION OMITTED]


                                              262 of 331 DOCUMENTS

                                           Copyright 2008 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP
                                             Copyright 2008 BNP Media
                                           Snack Food & Wholesale Bakery

                                                     May 1, 2008

SECTION: Pg. 32(1) Vol. 97 No. 5 ISSN: 1096-4835

LENGTH: 130 words

HEADLINE: 2 Chocolate-covered pretzel crisps;
New Products

BODY:

    [ILLUSTRATION OMITTED]

    Company: The Snack Factory, Princeton, N.J.

    Web site: www.pretzelcrisps.com

    Introduced: May




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 69 of 111
                                                                                                              Page 173
           2 Chocolate-covered pretzel crisps; New Products Snack Food & Wholesale Bakery May 1, 2008



    Distribution: Nationwide

    Suggested Retail: $3.49-$4.49 for 6-oz. bag

    Product Snapshot: Chocolate and peanut butter lovers rejoice with all-natural, thin and crunchy pretzel crisps
immersed in rich chocolate and creamy peanut butter. Plus, pretzel crisps have no trans fat, no cholesterol, are
oven-baked and carry Kosher certification. Perfect with a spoonful of ice cream.

    Ingredients: Sugar, chocolate liquor (processed with alkali), cocoa butter, wheat flour, ...


                                               263 of 331 DOCUMENTS

                                            Copyright 2008 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2008 BNP Media
                                            Snack Food & Wholesale Bakery

                                                      May 1, 2008

SECTION: Pg. 64(1) Vol. 97 No. 5 ISSN: 1096-4835

LENGTH: 536 words

HEADLINE: Snacks call my name;
The Final Word

BYLINE: Mayer, Marina

BODY:




   Everywhere I look, they're staring at me. In front of me are bags of potato
chips and pretzels sitting in boxes aligning the floor. On the shelves behind
me are pretzel crisps, energy bars, crackers in all    shapes and forms and
tempting sweets lined up in categorical order.Popcorn and Cheetos form the
Leaning Tower of Pisa on the once-emptychair on the side of my workspace. And
to top it off, I am situated across the hall from the kitchen so aromas of ta-
cos and leftover pizza    travel into my corridor.




                                               264 of 331 DOCUMENTS


                                         Copyright 2008 Independent Print Ltd
                                                All Rights Reserved
                                                  Independent Extra




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 70 of 111
                                                                                                                Page 174
   Making babies; Can your diet really determine the sex of your child? Scientists this week declared that first-time
             mothers who consume more calories around the time of conception are more likely to gi


                                                April 24, 2008 Thursday
                                                      First Edition

SECTION: EXTRA; Pg. 2

LENGTH: 2668 words

HEADLINE: Making babies;
Can your diet really determine the sex of your child? Scientists this week declared that first-time mothers who consume
more calories around the time of conception are more likely to give birth to boys. The theories surrounding gender
selection are as outlandish as they are numerous. So what should we believe? Jeremy Laurance investigates

BYLINE: Jeremy Laurance

BODY:

    ...many don't seem to be based on any hard science. For instance, to produce a boy, prospective mothers have been
variously advised to eat lots of red meat (the redder the better), and salty snacks such as pretzels and crisps. Fathers
should, allegedly, drink cola.

   For a girl, both parents should eat a lot of fish and vegetables and gorge on chocolate, sweets and dairy products.
(More colourful theories about the way ...


                                                265 of 331 DOCUMENTS


                                         Copyright 2008 Crain Communications
                                                 All Rights Reserved
                                              Crain's New York Business

                                                     April 21, 2008

SECTION: BUSINESS LIVES; Pg. 39

LENGTH: 692 words

HEADLINE: West Side has another winner;
Solidifying the area's dining reputation, Eighty One delights the palate and eye

BODY:

    ...in a dazzling parade of deliciousness.

    To reach the dining room, patrons must cross a luxurious lounge where some of the world's most dangerously
seductive breadsticks can provoke a layover. Slim, pretzel-crisp and coated with cheese and sea salt, they demand a
pause for cocktails to justify their continued consumption.

    That can be a prelude to appetizers ($12 to $19) such as fennel and parsley soup garnished with crisp ...




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 71 of 111
                                                                                                              Page 175
      Keebler Flipsides can satisfy both pretzel and cracker lovers Southtown Star (IL) April 17, 2008 Thursday



                                                266 of 331 DOCUMENTS

                                       Copyright 2008 Factiva ®, from Dow Jones
                                                  All Rights Reserved


                                      Dow Jones Factiva
            Copyright 2008 Sun-Times Media Group. All Rights Reserved. Distributed by NewsBank Inc.
                                            Southtown Star (IL)

                                                April 17, 2008 Thursday
                                                 SouthtownStar Edition

SECTION: LIFE; Pg. D5

LENGTH: 855 words

HEADLINE: Keebler Flipsides can satisfy both pretzel and cracker lovers

BODY:

     ...So I've been wondering how long it would take for a big company to copy the Snack Factory's idea of turning
pretzels into a dippable, spreadable, flat-surfaced cracker it calls Pretzel Crisps. A little while longer, it seems.

     Keebler's new Town House Flipsides Pretzel Crackers are not cracker-shaped pretzels (like Pretzel Crisps), but are
thin, flat pretzels and rich butter crackers stuck together. The result has a richer texture but less distinct flavor than
either a Town House butter cracker or a pretzel. And the ...


                                                267 of 331 DOCUMENTS


                                   Copyright 2008 The Deseret News Publishing Co.
                                       Deseret Morning News (Salt Lake City)

                                                April 16, 2008 Wednesday

LENGTH: 852 words

HEADLINE: Keebler Flipsides innovative

BYLINE: Bonnie Tandy Leblang and Carolyn Wyman Universal Press Syndicate

BODY:

     ...So I've been wondering how long it would take for a big company to copy the Snack Factory's idea of turning
pretzels into a dippable, spreadable, flat-surfaced cracker it calls Pretzel Crisps.

    A little while longer, it seems. Because Keebler's new Town House Flipsides Pretzel Crackers are not
cracker-shaped pretzels (like Pretzel Crisps), but are thin, flat pretzels and rich butter crackers stuck together. The




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 72 of 111
                                                                                                                    Page 176
           Keebler Flipsides innovative Deseret Morning News (Salt Lake City) April 16, 2008 Wednesday



result has a richer texture but less distinct flavor than either a Town House butter cracker or a pretzel. And the ...


                                                268 of 331 DOCUMENTS

                                   Copyright 2008 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2008 Journal Register Co.
                                                 New Haven Register

                                                April 16, 2008 Wednesday

SECTION: B; Pg. 7

LENGTH: 854 words

HEADLINE: Keebler Town House Flipsides Pretzel Crackers.

BYLINE: Rick Sandella

BODY:

     ...So, I've been wondering how long it would take for a big company to copy the Snack Factory's idea of turning
pretzels into a dippable, spreadable, flat-surfaced cracker it calls Pretzel Crisps.

     A little while longer, it seems. Because Keebler's new Town House Flipsides Pretzel Crackers are not
cracker-shaped pretzels (like Pretzel Crisps), but are thin, flat pretzels and rich butter crackers stuck together. The
result has a richer texture, but less distinct flavor than either a Town House butter cracker or a pretzel. And the ...

CORRECTION:




                                        / 269 of 331 DOCUMENTS

                                   Copyright 2008 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2008 Journal Register Co.
                                                 New Haven Register

                                                April 16, 2008 Wednesday

SECTION: FOOD; Pg. B7

LENGTH: 854 words

HEADLINE: SUPERMARKET SAMPLER: Keebler Town House Flipsides: Pretzel, cracker and a bit confusing




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 73 of 111
                                                                                                 Page 177
    SUPERMARKET SAMPLER: Keebler Town House Flipsides: Pretzel, cracker and a bit confusing New Haven
                              Register April 16, 2008 Wednesday


BYLINE: Carolyn Wyman; Bonnie Tandy Leblang

BODY:

     ...So, I've been wondering how long it would take for a big company to copy the Snack Factory's idea of turning
pretzels into a dippable, spreadable, flat-surfaced cracker it calls Pretzel Crisps.

    A little while longer, it seems. Because Keebler's new Town House Flipsides Pretzel Crackers are not
cracker-shaped pretzels (like Pretzel Crisps), but are thin, flat pretzels and rich butter crackers stuck together. The
result has a richer texture, but less distinct flavor than either a Town House butter cracker or a pretzel. And the ...


                                                270 of 331 DOCUMENTS

                                              Copyright 2008 Newstex LLC
                                                  All Rights Reserved
                                                  Newstex Web Blogs
                                               Copyright 2008 Gothamist
                                                       Gothamist

                                          April 15, 2008 Tuesday 9:22 AM EST

LENGTH: 186 words

HEADLINE: It's Income Tax Day!

BYLINE: Jen Chung

BODY:

     ...Office at 421 Eighth Avenue and 31st Street, just west of Madison Square Garden, is where the procrastinators
tend to congregate, because it is the city's only 24-hour postal facility.
In fact, free Pretzel Crisps will be distributed by thirty Uncle Sam's at the Farley Post Office this morning, and then at
other post offices around the city (details here). New Penn Station mentions the Singing CPA will be ...


                                                271 of 331 DOCUMENTS

                                               Copyright 2008 Newstex LLC
                                                   All Rights Reserved
                                                   Newstex Web Blogs
                                                 Copyright 2008 Gawker
                                                         Gawker

                                          April 11, 2008 Friday 10:33 AM EST

LENGTH: 370 words

HEADLINE: "30-Plus Uncle Sams" to Make Tax Day Even More of a Nightmare [PR Stunts]

BODY:




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 74 of 111
                                                                                                      Page 178
 "30-Plus Uncle Sams" to Make Tax Day Even More of a Nightmare [PR Stunts] Gawker April 11, 2008 Friday 10:33
                                                 AM EST


      ...next week, that no one ever does again. They plan on sending 30 people dressed as Uncle Sam to six Manhattan
Post Offices on April 15th. The Sams will hand out samples of Pretzel Crisps, a new "unique pretzel cracker." Because
it's "crunch time," you see. Then the Sams will dispense homespun wisdom about the necessity of military intervention
against the filthy Spaniards and the nation's unstoppable drive westward. Then ...

     FOR IMMEDIATE DISTRIBUTION
FEELING TAXED?
Uncle Sam Hits the Streets with Pretzel Crisps to Help New Yorkers through Crunch Time
WHAT: According to the IRS, one in five of the nation's taxpayers wait until the final week to file their taxes by the
April 15 deadline!
Indeed, getting through tax time is "crunch time" for many Americans. On April 15th, dozens of Uncle Sams will hit the
streets of NYC to hand out tens of thousands of crunchy Pretzel Crisps -- providing consumers with a stress-relieving
crunch to help them make it through the day.
WHO: More than two-dozen Uncle Sams, courtesy of The Snack Factory, makers of patented Pretzel Crisps - fat free,
cholesterol free pretzel crackers.
WHEN: April 15, 2008, 7:30AM-1:30PM (For specific location times, visit http://www.pretzelcrisps.comlpress.html)
NYC post offices:
James Farley Post Office - 421 Eighth Avenue
Church Street Post Office - 90 Church Street
Grand Central Post Office - 450 ...

     ...Post Office - 115 E 34th Street
Madison Square Post Office - 149 E 23rd Street
BACKGROUND: From the creators and former owners of New York Style Bagel Chip Co. comes Pretzel Crisps, a
unique pretzel cracker. Family owned and operated by entrepreneurial husband and wife team, Warren and Sara Wilson,
the Snack Factory is based in Princeton, NJ. For more information, visit www.pretzelcrisps.com.




Newstex ID: GAWK-0001-24438380


                                             272 of 331 DOCUMENTS

                                         Copyright 2008 Gale Group, Inc.
                                              All Rights Reserved
                                                     ASAP
                              Copyright 2008 Macfadden Communications Group LLC
                                              Grocery Headquarters

                                                   April 1, 2008

SECTION: Pg. 72(2) Vol. 74 No. 4 ISSN: 1094-1088

LENGTH: 1335 words

HEADLINE: Snack happy: the wellness trend, portion control and bold flavors are changing the game in the snack
industry;




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 75 of 111
                                                                                                              Page 179
 Snack happy: the wellness trend, portion control and bold flavors are changing the game in the snack industry; center
                                      store Grocery Headquarters April 1, 2008


center store

BYLINE: Levitt, Craig

BODY:

    ...Factory thinks they have just that. Based in Princeton, NJ, the Snack Factory is owned and operated by Warren
and Sara Wilson,originators of the former New York Style Bagel Chip Co. The Wilson'slatest creation is Pretzel
Crisps, which Warren Wilson describes as a hybrid between a pretzel and a cracker. "We have been able to take the
middle out of pretzel making the pretzel crisp a thin crunchy cracker-like snack," he says. ''It is very functional because
you can dipit and it has enough solid surface area that you can put something like cheese on top of it."

    As a ...

     ...a multi-million dollar consumer print campaign was launched last quarter of 2007 featuring advertising in
magazines like Martha Stewart Living and Rachel Ray. He says most supermarkets have placed pretzel crisps in the
deli section as opposed to the snack aisle, something he is happy with. "Being in the deli gives us a chance to sample the
products with cheese accompaniments and dips," he adds. "It also gives us a chance to separate ourselves from other
products in the category. We are a typical salty snack--still a pretzel--but a lot different than a regular pretzel." Pretzel
Crisps are available in five flavors. In 2.5-, 5- and 6-ounce bags are the original, honey mustard & onion and buffalo
wing, while garlic and everything flavors are available in only 6-ounce ...


                                                273 of 331 DOCUMENTS

                                             Copyright 2008 Gale Group, Inc.
                                                  All Rights Reserved
                                                         ASAP
                                              Copyright 2008 BNP Media
                                              Confection & Snack Retailing

                                                      March 1, 2008

SECTION: Pg. 38(1) Vol. 1 No. 2 ISSN: 1941-854X

LENGTH: 68 words

HEADLINE: Snack Factory, Inc;
All Candy Expo: Sweets & Snacks to Spring up in Chicago

BODY:

     [ILLUSTRATION OMITTED]

     Snack Factory, Inc.

     www.pretzelcrisps.com

     ACR Booth #2321

     Dark Chocolate Covered Pretzel Crisps bring together the decadenceof all-natural 45% cacao and the delicious
salty crunch of a baked, fat-free pretzel. The snack meets consumer demand for indulgent, sweet meets salty snacks.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 76 of 111
                                                                                                         Page 180
Snack Factory, Inc; All Candy Expo: Sweets & Snacks to Spring up in Chicago Confection & Snack Retailing March 1,
                                                      2008


Look for new Peanut Butter Covered Pretzel Crisps from the Snack Factory brand at the All Candy Expo, too.


                                             274 of 331 DOCUMENTS

                                          Copyright 2008 Gale Group, Inc.
                                               All Rights Reserved
                                                      ASAP
                                           Copyright 2008 BNP Media
                                                 Prepared Foods

                                                   March 1, 2008

SECTION: Pg. 49(7) Vol. 177 No. 3 ISSN: 0747-2536

LENGTH: 4587 words

HEADLINE: Snacks facts;
2008 New Products Annual: snacks

BYLINE: Roberts, William A., Jr.

BODY:




   Snack Factory ventured into the 100-calorie pack territory with Snack Fact-
ory Pretzel Crisps, an all-natural product free from trans fat. Snyder's of
Hanover followed suit with Veggie Crisps 100 Calorie Snack Packs under the
Eatsmart All Natural Snacks brand.




                                             275 of 331 DOCUMENTS

                                          Copyright 2008 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                            Copyright 2008 BNP Media
                                          Snack Food & Wholesale Bakery

                                                  March 1, 2008

SECTION: Pg. 20(3) Vol. 97 No. 3 ISSN: 1096-4835

LENGTH: 2008 words

HEADLINE: Twist of fate: as the pretzel category turns, new innovations continue to provide the drama that keeps
health-conscious consumers tuned into the latest developments on the shelf;




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 77 of 111
                                                                                                               Page 181
Twist of fate: as the pretzel category turns, new innovations continue to provide the drama that keeps health-conscious
                    consumers tuned into the latest developments on the shelf; Market Trends; Snyder


Market Trends;
Snyder's of Hanover Inc.;
Glutino Food Group

BYLINE: Petrak, Lynn

BODY:




   Chocoholics also can hone in on other indulgent pretzel varieties.Last sum-
mer, The Snack Factory rolled out new chocolate covered pretzel crisps, while
Pretzel Flipz from Stamford, Conn.-based DeMet's Candy Co. now includes chocol-
ate-and white fudge-covered pretzels, as well as new Sugar Free Chocolatey
Covered Pretzels and Sugar Free White    Fudge Covered Pretzels.


   Likewise, The Snack Factory tinkered with the traditional pretzel recipe for
its Pretzel Crisp line.




                                              276 of 331 DOCUMENTS


                                   Copyright 2008 North Jersey Media Group Inc.,
                                               All Rights Reserved
                                          The Record (Bergen County, NJ)

                                             February 2, 2008 Saturday
                                                    All Editions

SECTION: NEWS; Pg. A01

LENGTH: 562 words

HEADLINE: Time to stock up to chow down

BYLINE: By STEPHANIE AKIN, STAFF WRITER, North Jersey Media Group

BODY:

    ...sold out of Giants gear by Friday, spokeswoman Sharyn Frankel said.

    Walker, of the Rochelle Park ShopRite, said he'd just finished a special order for buffalo-wing-flavored pretzel
crisps, the type of request he expected to keep hearing until game time on Sunday.

    Liquor store owners said they hadn't seen much of a rush yet - people always buy liquor last, they ...




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 78 of 111
                                                                                        Page 182
SPICE UP YOUR SUPER BOWL PARTY, MICHIGAN-STYLE! US States News February 1, 2008 Friday 11:24 PM
                                        EST


                                                 277 of 331 DOCUMENTS


                                               Copyright 2008 HT Media Ltd.
                                                   All Rights Reserved
                                                      US States News

                                         February 1, 2008 Friday 11:24 PM EST

LENGTH: 1577 words

HEADLINE: SPICE UP YOUR SUPER BOWL PARTY, MICHIGAN-STYLE!

BYLINE: US States News

DATELINE: LANSING, Mich.

BODY:

    ...prepare as directed on package, except cut each breadstick into 3 short pieces. Twist each piece once and place on
baking sheet. Bake as directed on package.

     Serve breadsticks, pretzels, or crisp breadsticks with dip.

     Makes 24 servings. (1 serving equals 1 breadstick or pretzel and about 1 tablespoon dip.)

     Note: Store any leftover dip in the refrigerator. If it thickens during ...


                                                 278 of 331 DOCUMENTS


                                      Copyright 2008 Daily Record (Morristown, NJ)
                                                  All Rights Reserved
                                         Daily Record (Morristown, New Jersey)

                                               January 30, 2008 Wednesday

SECTION: Pg. NEWS01

LENGTH: 196 words

HEADLINE: It's Chips Ahoy or college

BODY:

     ...in the bag? Lorna Doone 100-calorie cookie packs? Swiss Miss hot chocolate mix? Nabisco Chips Ahoy candy
bites? Chex Strawberry Yogurt Cereal Pouches? The Snack Factory Pretzel Crisps? Welch's Fruit Snacks Mixed Fruit?

    Who's shopping, we wonder, like she's heading out on a cross country trip? Of course: Our daughter, the snack
queen of the Eastern Hemisphere. Wait until we tell her that with this ...




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 79 of 111
                                                                                                            Page 183
          It's Chips Ahoy or college Daily Record (Morristown, New Jersey) January 30, 2008 Wednesday



                                     vf 279 of 331 DOCUMENTS


                                   Copyright 2008 Daily Record (Morristown, NJ)
                                               All Rights Reserved
                                      Daily Record (Morristown. New Jersey)

                                           January 30, 2008 Wednesday

SECTION: Pg. NEWS01

LENGTH: 196 words

HEADLINE: It's Chips Ahoy or college

BODY:

     ...in the bag? Lorna Doone 100-calorie cookie packs? Swiss Miss hot chocolate mix? Nabisco Chips Ahoy candy
bites? Chex Strawberry Yogurt Cereal Pouches? The Snack Factory Pretzel Crisps? Welch's Fruit Snacks Mixed Fruit?

    Who's shopping, we wonder, like she's heading out on a cross country trip? Of course: Our daughter, the snack
queen of the Eastern Hemisphere. Wait until we tell her that with this ...


                                             280 of 331 DOCUMENTS


                                   Copyright 2008 Daily Record (Morristown, NJ)
                                               All Rights Reserved
                                      Daily Record (Morristown, New Jersey)

                                            January 30, 2008 Wednesday

SECTION: Pg. NEWS01

LENGTH: 202 words

HEADLINE: It's Chips Ahoy or college

BODY:

     ...in the bag? Lorna Doone 100-calorie cookie packs? Swiss Miss hot chocolate mix? Nabisco Chips Ahoy candy
bites? Chex Strawberry Yogurt Cereal Pouches? The Snack Factory Pretzel Crisps? Welch's Fruit Snacks Mixed Fruit?

    Who's shopping, we wonder, like she's heading out on a cross country trip? Of course: Our daughter, the snack
queen of the Eastern Hemisphere. Wait until we tell her that with this ...


                                       /281 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 80 of 111
                                                                                                                   Page 184
           It's Chips Ahoy or college Daily Record (Morristown, New Jersey) January 30, 2008 Wednesday



                                     Copyright 2008 Daily Record (Morristown, NJ)
                                                 All Rights Reserved
                                        Daily Record (Morristown, New Jersey)

                                              January 30, 2008 Wednesday

SECTION: Pg. NEWS01

LENGTH: 203 words

HEADLINE: It's Chips Ahoy or college

BODY:

     ...in the bag? Lorna Doone 100-calorie cookie packs? Swiss Miss hot chocolate mix? Nabisco Chips Ahoy candy
bites? Chex Strawberry Yogurt Cereal Pouches? The Snack Factory Pretzel Crisps? Welch's Fruit Snacks Mixed Fruit?

    Who's shopping, we wonder, like she's heading out on a cross country trip? Of course: Our daughter, the snack
queen of the Eastern Hemisphere. Wait until we tell her that with this ...


                                                282 of 331 DOCUMENTS


                                           Copyright 2008 TheStreet.com, Inc.
                                                  All Rights Reserved



                                                TheStreetcom
                                                       TheStreet.com

                                        January 28, 2008 Monday 12:44 PM EST

SECTION: PERSONAL FINANCE; The Good Life

LENGTH: 990 words

HEADLINE: Ten Snacks for Your Super Bowl Party

BYLINE: Charles Passy, Special to TheStreet.com.

    Charles Passy is a Florida-based writer who covers food, travel,entertainment and consumer culture and products.

BODY:

    ...category. Sahale Snacks offers what it calls a "culinary fusion of nuts, naturally dried fruits, seeds and spices"; the
mixes come in varieties that bring to mind everything from Moroccan to Thai flavors.

   Pretzel Crisps are just what they sound like -- flattened pretzel crackers (try the Buffalo wing flavor for a Super
Bowl party). Ditto Stacy's Pita Chips -- it's pita instead of potato. And speaking of thinking ...




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 81 of 111
                                                                                                        Page 185
Chip champs; Add new dips - and chips - to your Super Bowl lineup Milwaukee Journal Sentinel (Wisconsin) January
                                              23, 2008 Wednesday


                                                 283 of 331 DOCUMENTS


                                            Copyright 2008 Journal Sentinel Inc.
                                           Milwaukee Journal Sentinel (Wisconsin)

                                               January 23, 2008 Wednesday
                                                       Final Edition

SECTION: G Food; Pg. 1

LENGTH: 2555 words

HEADLINE: Chip champs;
Add new dips - and chips - to your Super Bowl lineup

BYLINE: KAREN HERZOG, Staff, Milwaukee Journal Sentinel

BODY:

    ...baked," Shully said of the chips.

    Shully sometimes adds salsa to hummus for a southwestern twist. Or, he adds avocado and spices to create a
chunky avocado hummus dip, which also works well with flat Pretzel Crisps from The Snack Factory, another recent
innovation in the chip aisle.

     Spinach dip is another good pairing for pita chips, said George Kashou, co-owner of Kangaroo Brands Inc., which
additionally produces traditional pita pockets and salad pockets.

     Kangaroo pita chips come in four flavors: sea salt, garlic and herb, whole-grain French onion and cinnamon/sugar.

      Pretzel Crisps are perhaps more cracker than chip. But they're great for dipping, Shully said, and have a similar
nutrition profile per six-chip serving: 110 calories, 1.5 grams of fat and 450 ...

    ...Play

     Thiensville chef-caterer Scott Shully, of Shully's Cuisine & Events, created this Gorgonzola play for Kangaroo Sea
Salt Pita Chips. We think it would work with a flat pretzel chip, too, such as Pretzel Crisps.

    Gorgonzola with Walnuts & Honey

    Makes 1 1/2 cups

     8 ounces Gorgonzola cheese, room temperature

     '/2 cup toasted chopped walnuts

     2 tablespoons honey

     To Gorgonzola, add walnuts and ...


                                                  284 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 82 of 111
                                                                                                                Page 186
                        A good snack at one serving The Toronto Star January 8, 2008 Tuesday




                                    Copyright 2008 Toronto Star Newspapers, Ltd.
                                                  The Toronto Star

                                               January 8, 2008 Tuesday

SECTION: LIFE; Pg. L03

LENGTH: 352 words

HEADLINE: A good snack at one serving

BYLINE: Doug Cook, SpeCIAL TO THE STAR

BODY:

    Product: The Snack Factory Inc. Original Pretzel Crisps

    Price: $2.99 per 170g bag (Dominion)

    Manufacturer: The Snack Factory pretzeicrisps.com Princeton, N.J.

    ...flattened. This new shape allows them to make the transition from a regular snack food to one ideal for dipping.
Taste and utility aside, how did they measure up nutritionally?

      Compared to regular salted pretzels, Pretzel Crisps have, on average, the same number of calories and carbs and a
little less sodium (28 g of twisted salted pretzels have 106 or so calories and about 380 mg sodium).

    Compared to the next most common snack food in this category, plain potato chips, the pretzel crisps do have
fewer calories: about 40, and no fat. A 28-gram (one-ounce) serving of plain chips typically gives about 10 g of fat but
surprisingly less sodium.

    So, what's ...


                                               285 of 331 DOCUMENTS


                             Copyright 2007 The Republican Company, Springfield, MA.
                                               All Rights Reserved
                                        The Times of Trenton (New Jersey)

                                            December 5, 2007 Wednesday
                                                 FINAL EDITION

SECTION: FOOD; Pg. B01

LENGTH: 776 words

HEADLINE: Giving the gift of food N.J. farms and firms give plenty of choices

BYLINE: SUSAN SPRAGUE YESKE, FOOD EDITOR




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 83 of 111
                                                                                                            Page 187
  Giving the gift of food N.J. farms and firms give plenty of choices The Times of Trenton (New Jersey) December 5,
                                                    2007 Wednesday


BODY:

    ...howellfarm.org) sells syrup made from maple trees on the farm, as does the Katzenbach family, which sells theirs
under the label Sweet Sourland Syrup in Hopewell Township. (home.comcast.net/cbktznbch/)

    Snacks - Pretzel Crisps, the most familiar product sold by Princeton-based The Snack Factory, are sold at Terhune
as well as most area supermarkets. (www.pretzelcrisps .com)

   Local jams, applesauce - Terhune carries some under their own brand. Across the river in Bucks County, Pa.,
Manoff Market Gardens in Solebury, Pa., (www.manoff marketgardens.


                                              286 of 331 DOCUMENTS


                                       Copyright 2007 Chicago Sun-Times, Inc.
                                                All Rights Reserved
                                                 Chicago Sun Times

                                              October 15, 2007 Monday
                                               Correction Appended
                                                    Final Edition

SECTION: FINANCIAL; Pg. 51

LENGTH: 676 words

HEADLINE: Food that's good to go; Vending machines punch up change

BYLINE: Cheryl V. Jackson, The Chicago Sun-Times

BODY:

    ...based GoPicnic Inc. last week launched its new kid's pack, which meets California's nutritional guidelines for
schoolchildren. The company sells snack packs that require refrigeration and include components such as mixed nuts,
pretzel crisps, dried fruit, puffed corn snacks, swiss cheese and toffee candy. It provides the snacks on United and
Alaskan airlines flights.

    - Burger King ketchup-and-fries flavored potato snacks are new from the ...

CORRECTION-DATE: October 21, 2007 Sunday

CORRECTION:

    Chicago-based GoPicnic Inc. sells boxed meals that require no refrigeration. The meals were incorrectly described
in Monday's Sun-Times business story about the new vending machine items.


                                            ** 287 of 331 DOCUMENTS


                                        Copyright 2007 Sun-Times Media, LLC




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 84 of 111
                                                                                                      Page 188
      Food that's good to go; Vending machines punch up change Chicago Sun Times October 15, 2007 Monday



                                                 All Rights Reserved
                                                 Chicago Sun Times

                                             October 15, 2007 Monday
                                                   Final Edition

SECTION: FINANCIAL; Pg. 51

LENGTH: 676 words

HEADLINE: Food that's good to go; Vending machines punch up change

BYLINE: Cheryl V. Jackson, The Chicago Sun-Times

BODY:

    ...based GoPicnic Inc. last week launched its new kid's pack, which meets California's nutritional guidelines for
schoolchildren. The company sells snack packs that require refrigeration and include components such as mixed nuts,
pretzel crisps, dried fruit, puffed corn snacks, swiss cheese and toffee candy. It provides the snacks on United and
Alaskan airlines flights.

    - Burger King ketchup-and-fries flavored potato snacks are new from the ...


                                              288 of 331 DOCUMENTS


                                          Copyright 2007 Daily News, L.P.



                                   DAILYM NEWS
                                         NEW YORK'S HOMETOWN NEWSPAPER
                                               Daily News (New York)

                                             September 14, 2007 Friday
                                             SPORTS FINAL EDITION

SECTION: FOOD; Pg. 58

LENGTH: 65 words

HEADLINE: SNACK ATTACK! Buffalo Wing-Flavored Pretzel Crisps

BYLINE: RACHEL WHARTON


                                              289 of 331 DOCUMENTS

                                           Copyright 2007 Gale Group, Inc.
                                                All Rights Reserved
                                               Business and Industry




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 85 of 111
                                                                                                            Page 189
Sophisticated snacks meet success: ranging from grab-and-go indulgent varieties to raw foods and whole grains, snacks
                  are moving on up--in quality and price. Candy & Snack Business September 2007


                                        Copyright 2007 Adams Business Media
                                               Candy & Snack Business

                                                    September 2007

SECTION: Pg. 16 Vol. 9 No. 5

LENGTH: 2374 words

HEADLINE: Sophisticated snacks meet success: ranging from grab-and-go indulgent varieties to raw foods and whole
grains, snacks are moving on up--in quality and price.

BODY:

     ...hunger, all while offering recommended daily doses of nutrients. Taking their cue from these findings,
manufacturers are progressively incorporating such value-added ingredients as fiber, protein, minerals and healthy fats
into everything from cereal bars to pretzel crisps.

    ADDED VALUE IS WORTH ADDED COST

     Christiana Champ, president of A Matter of Flax LLC, suggests consumers increasingly want their snacks to deliver
nutrition, but without a high price.

    "The saying '


                                               290 of 331 DOCUMENTS


                                      Copyright 2007 Stagnito Media Food Group
                                                 All Rights Reserved
                                                  Progressive Grocer

                                                    September 2007

LENGTH: 7704 words

BODY:

    ...for you.

    Tea Sticks come 12 to a box. For more information contact Rajesh Sharma at (604) 836-8682 or
business@petittea.com

    The Snack Factory: Buffalo Wing Pretzel Crisps

    When it comes to good old-fashioned snacking, Buffalo Wing Pretzel Chips can't be beat. They're a new take on
two classics -- pretzels and zesty Buffalo wings -- and they're low ...

    ...six-ounce stand-up bags, they retail for $2.99 each.

    For more information contact Warren Wilson, president of The Snack Factory, at (609) 683-5400 or info@




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 86 of 111
                                                                                                                Page 190
                                          Progressive Grocer September 2007



pretzelcrisps.com

    Snyder's of Hanover: MultiGrain Snacks

    Snyder's of Hanover isn't entering the good-for-you snacking segment haphazardly -- it's coming in with a bang,
and a comprehensive offering.

    The company's new line of ...


                                               291 of 331 DOCUMENTS

                                             Copyright 2007 Newstex LLC
                                                 All Rights Reserved
                                                 Newstex Web Blogs
                                              Copyright 2007 Diet Blog
                                                      Diet Blog

                                      August 29, 2007 Wednesday 2:22 AM EST

LENGTH: 197 words

HEADLINE: 100 Calorie Packs: Double the Price


                                               292 of 331 DOCUMENTS


                                  Copyright 2007 Tribune Review Publishing Company
                                                 All Rights Reserved
                                              Pittsburgh Tribune Review

                                             August 22, 2007 Wednesday

LENGTH: 1736 words

HEADLINE: High-fashion foods

BYLINE: Ann Haigh

BODY:

    ...guiltless gourmet world.

     Products such as gluten-free crackers and cookies reflect growing nutritional concerns, as does the current focus on
premium nuts -- monumental peanuts, cashews, pistachios, hazelnuts, pecans and macadamias. Tasty Pretzel Crisps hit
the shelves, offering no cholesterol, no transfats and no fats -- in five flavors.

    Curiously, cheese sticks are ubiquitous. Among the best: John Wm Macy's twice-baked, crunchy sourdough ...


                                               293 of 331 DOCUMENTS




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 87 of 111
                                                                                                                Page 191
    "We were quite surprised to see the sales results increase in healthier snacks." Progressive Grocer August 2007




                                      Copyright 2007 Stagnito Media Food Group
                                                 All Rights Reserved
                                                  Progressive Grocer

                                                     August 2007

LENGTH: 533 words

HEADLINE: "We were quite surprised to see the sales results increase in healthier snacks."

BODY:

    ...Bleu.

    Suggested retail price: $1.99 to $2.99 per five-ounce bag

    Available: June 2007 nationally

    For more information: www.kettlefoods.com

    The Snack Factory

    The manufacturer of Pretzel Crisps has now made its all-natural, oven-baked, fat-free pretzel crackers available in
100-calorie packs in Original flavor. The option was created in response to strong consumer demand for convenient
single-serve snacking, according to the company. All of the company's pretzel crisps carry kosher pareve certification
from the Othodox Union.

    Suggested retail price: $1 for two .92-ounce bags

    Available: August 2007 nationally

    For more information: www.pretzelcrisps.com


                                              294 of 331 DOCUMENTS


                                      Copyright 2007 Globe Newspaper Company
                                                 All Rights Reserved
                                                  The Boston Globe

                                              July 25, 2007 Wednesday
                                                   FIRST EDITION

SECTION: FOOD; Pg. E2

LENGTH: 102 words

HEADLINE: These pretzels are flat-out different

BYLINE: LISA ZWIRN




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 88 of 111
                                                                                                                 Page 192
                    These pretzels are flat-out different The Boston Globe July 25, 2007 Wednesday



BODY:

     ...cheese. From the same folks who created the bagel chip more than 20 years ago come addictive Snack Factory
pretzels. They're flat, super crisp, baked pretzel-crackers, which are fat-free. Pretzel Crisps ($2.99 for 6 ounces) come
in five flavors, including Everything, Buffalo Wing, and Honey Mustard & Onion. Some have enough taste that you can
skip the dip. Available in the deli ...


                                               295 of 331 DOCUMENTS


                                     Copyright 2007 Little Rock Newspapers, Inc.
                                      Arkansas Democrat-Gazette (Little Rock)

                                               June 20, 2007 Wednesday

SECTION: FOOD

LENGTH: 343 words

HEADLINE: SUPERMARKET SLEUTH Green Giant bags another winner

BYLINE: ROSEMARY BOGGS

BODY:

    ...asparagus cuts retail for about $2.25 for a 9-ounce box.

    CRISPY STICK TWISTS

     A company named the Snack Factory markets an interesting product called Pretzel Crisps. Instead of the basic
twist or stick versions, these are thin, almost like chips. The flavors are Original, Garlic, Everything, Honey Mustard &
Onion, Chipotle Cheddar and the new Buffalo Wing. I tried the new flavor, and they weren't nearly as hot as I thought
they would be. My son, Alex, is a Buffalo wing enthusiast, and while he thought the crisps were OK, he said he prefers
his Buffalo flavor on chicken wings.

    Pretzel Crisps are packaged in 6-ounce, resealable pouches that retail for about $3 per bag. In Arkansas, you
should be able to find them at Kroger and possibly other large supermarkets, and some convenience and ...


                                               296 of 331 DOCUMENTS


                                       Copyright 2007 Fort Worth Star-Telegram
                                                 All Rights Reserved



                                         Star-Telegram
                                                Found on DFVV• corn
                                           Fort Worth Star-Telegram (Texas)




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 89 of 111
                                                                                                                     Page 193
                  EXPRESS LANE Fort Worth Star-Telegram (Texas) February 28, 2007 Wednesday



                                              February 28, 2007 Wednesday

SECTION: E; Pg. 3

LENGTH: 1209 words

HEADLINE: EXPRESS LANE

BODY:

    ...a picnic; or to a potluck party as a delicious starter. Suggested retail price is $3.99 for 10 ounces; you can also get
Sabra To Go, a smaller portion packaged with crackers or pretzel crisps ($1.99).


                                                 297 of 331 DOCUMENTS


                                               Copyright 2007 Post-Standard
                                                   All Rights Reserved
                                                  All Rights Reserved.




                               The MP Sttlildard
                                      • The Post-Standard (Syracuse, New York)

                                                February 6, 2007 Tuesday
                                                    FINAL EDITION

SECTION: CNY; Pg. El

LENGTH: 795 words

HEADLINE: "RENOVATE YOUR PLATE." : CAN YOU LOSE 10 PERCENT OF YOUR BODY WEIGHT?

BODY:

    ...two 5-pound bags of flour - gone!"

    She goes on to discuss the travails of eating out, the importance of roughage, or fiber, and how whole grains help
you feel full.

    Then she raves about The Snack Factory pretzel crisps (2 points for 10 crisps) and offers members a recipe for hot
chocolate that's only 1 point.

    Afterward, Riddel meets with Sammons and makes a pledge. If she follows Weight Watchers, "You ...


                                                 298 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 90 of 111
                                                                                                                      Page 194
                 Their creativity hits the big time, twice Newsday (New York) January 8, 2007 Monday



                                               Copyright 2007 Newsday, Inc.




                           1‘1-4e-simellaLig
                                                    Newsday (New York)

                                                 January 8, 2007 Monday
                                                     ALL EDITIONS

SECTION: BUSINESS & TECHNOLOGY; Pg. A26

LENGTH: 201 words

HEADLINE: Their creativity hits the big time, twice

BYLINE: Becky Aikman

BODY:

    ...golf course convinced them to go back to inventing new products. One, a fat-free caramel popcorn, was a flop.
But now the Wilsons, both 53, are back with a new snack, Pretzel Crisps. It is a concept similar to their first hit, this
time made from a flat pretzel with no middle. Sales so far have surpassed those of Bagel Chips.

    "Most big food companies are scared to come ...


                                                 299 of 331 DOCUMENTS


                                    Copyright 2006 The Deseret News Publishing Co.
                                        Deseret Morning News (Salt Lake City)

                                              November 8, 2006 Wednesday

LENGTH: 932 words

HEADLINE: Flour gets dash of whole wheat

BYLINE: Bonnie Tandy Leblang and Carolyn Wyman Universal Press Syndicate

BODY:

    ...per serving, or 6 to 8 fewer grams than Kettle's irresistible potato chips, but they're neither tasty nor satisfying.

    I'll stick to my store brand or the Snack Factory's lower-in-fat Pretzel Crisps (Original, Garlic and Everything),
which are similar in shape and concept to these Kettle Bakes.




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 91 of 111
                                                                                                       Page 195
        Flour gets dash of whole wheat Deseret Morning News (Salt Lake City) November 8, 2006 Wednesday



    Carolyn: Kettle says it created these Bakes Pretzel Chips in response to consumer complaints about the dearth of
portable healthy ...



                                         c... 300 of 331 DOCUMENTS
                                        ?y

                                   Copyright 2006 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2006 Journal Register Co.
                                                 New Haven Register

                                              November 8, 2006 Wednesday

SECTION: FOOD; Pg. E3

LENGTH: 935 words

HEADLINE: SUPERMARKET SAMPLER: Bakers have a Healthy Choice to make

BYLINE: Carolyn Wyman; Bonnie Tandy Leblang

BODY:

    ...per serving, or 6 to 8 fewer grams than Kettle's irresistible potato chips, but they're neither tasty nor satisfying.

    I'll stick to my store brand or the Snack Factory's lower-in-fat Pretzel Crisps (original, garlic and everything),
which are similar in shape and concept to these Kettle Bakes.

    Carolyn: Kettle says it created these Bakes Pretzel Chips in response to consumer complaints about the dearth of
portable healthful ...


                                                 301 of 331 DOCUMENTS

                                   Copyright 2006 ProQuest Information and Learning
                                                 All Rights Reserved
                                                 ProQuest SuperText
                                         Copyright 2006 Journal Register Co.
                                                 New Haven Register

                                               November 8, 2006 Wednesday

SECTION: FOOD; Pg. E3

LENGTH: 935 words

HEADLINE: SUPERMARKET SAMPLER: Bakers have a Healthy Choice to make

BYLINE: Carolyn Wyman; Bonnie Tandy Leblang




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 92 of 111
                                                                                             Page 196
    SUPERMARKET SAMPLER: Bakers have a Healthy Choice to make New Haven Register November 8, 2006
                                         Wednesday


BODY:

    ...per serving, or 6 to 8 fewer grams than Kettle's irresistible potato chips, but they're neither tasty nor satisfying.

    I'll stick to my store brand or the Snack Factory's lower-in-fat Pretzel Crisps (original, garlic and everything),
which are similar in shape and concept to these Kettle Bakes.

    Carolyn: Kettle says it created these Bakes Pretzel Chips in response to consumer complaints about the dearth of
portable healthful ...


                                                302 of 331 DOCUMENTS


                                             Copyright 2006 National Post
                                                  All Rights Reserved
                                    National Post (f/k/a The Financial Post) (Canada)

                                               November 7, 2006 Tuesday
                                                   National Edition

SECTION: ARTS & LIFE; Jacob Richler; Pg. B3

LENGTH: 917 words

HEADLINE: From lime powder to aromatic sea salt: New 'irresistible' products are coming soon

BYLINE: Jacob Richter, National Post

BODY:

     ...dressings like Rancher's Choice (now creamier!) and the New! Asian Sesame (not here to stay), Christie's Ritz
crackers (now whole-grain -- who knew that there was any grain at all?) and the Snack Factory's Pretzel Crisps (a sort
of flat, roadkill-like pretzels) are now trans fat-free, which must be cheering news for junk-food addicts still waiting for
medical news of the next secret chemical ...


                                                 303 of 331 DOCUMENTS


                                             Copyright 2006 National Post
                                                  All Rights Reserved
                                    National Post (f/k/a The Financial Post) (Canada)

                                               November 4, 2006 Saturday
                                                    Toronto Edition

SECTION: TORONTO; Victuals; Pg. TO18

LENGTH: 917 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 93 of 111
                                                                                                                Page 197
 From lime powder to aromatic sea salt: New 'irresistible' products arrive soon National Post (f/k/a The Financial Post)
                                        (Canada) November 4, 2006 Saturday


HEADLINE: From lime powder to aromatic sea salt: New 'irresistible products arrive soon

BYLINE: Jacob Richler, National Post

BODY:

     ...dressings like Rancher's Choice (now creamier!) and the New! Asian Sesame (not here to stay), Christie's Ritz
crackers (now whole-grain -- who knew that there was any grain at all?) and the Snack Factory's Pretzel Crisps (a sort
of flat, roadkill-like pretzels) are now trans fat-free, which must be cheering news for junk-food addicts still waiting for
medical news of the next secret chemical ...


                                                304 of 331 DOCUMENTS


                                     Copyright 2006 PR Newswire Association LLC.
                                                 All Rights Reserved.
                                                   PR Newswire US

                                      September 26, 2006 Tuesday 3:58 PM GMT

LENGTH: 861 words

HEADLINE: Omni Hotels Launches Sensation Bars Customized to the Local Market;
Introduction of 'Reinvented' Mini-Bar Continues With Sensational New Local Items

DATELINE: IRVING, Texas Sept. 26

BODY:




       *   Pretzel Crisps, for a new twist on an old favorite




                                                305 of 331 DOCUMENTS

                                           Copyright 2006 Gale Group, Inc.
                                                All Rights Reserved
                                                       ASAP
                                Copyright 2006 Macfadden Communications Group LLC
                                                Grocery Headquarters

                                                    September 1, 2006

SECTION: Pg. 67(1) Vol. 72 No. 9 ISSN: 1094-1088

LENGTH: 109 words




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 94 of 111
                                                                                                                 Page 198
                      Hummus on the go; fresh TALK Grocery Headquarters September 1, 2006



HEADLINE: Hummus on the go;
fresh TALK

BYLINE: Turcsik, Richard

BODY:

    Astoria, N.Y.-based Sabra, a manufacturer of Mediterranean dips and spreads, is introducing its To Go! With
Pretzel Crisps line. Available Oct. 1 in Classic Hummus, Roasted Red Pepper Hummus, Supremely Spicy Hummus,
Greek Olive Hummus, Roasted Garlic Hummus, Sauteed Eggplant and Tuna Salad varieties, each is packed in
4.1-ounce individual-serving containers, along with crackers or pretzel crisps.

    [ILLUSTRATION OMITTED]

    Sabra has also added Spinach Hummus to its roster. Free of trans fat and cholesterol, each package contains more
than 15% spinach and can be used as a snack or an appetizer.

    For more ...


                                                306 of 331 DOCUMENTS


                        Copyright 2006 Guardian Unlimited (© Guardian Newspapers Limited)
                                               All rights reserved



                                                 Guardian
                                                   Guardian Unlimited

                                                     August 4, 2006

LENGTH: 628 words

HEADLINE: Triathlon ... all in the mind

BODY:

     ...I've finally reached the 'tapering' week, where the volume of training is reduced to a bare minimum and,
according to my coach Bill Black, there is a need in the hot weather "to increase salt intake, via pretzels, crisps and the
like". My kind of coaching. In all seriousness, though, following Bill's plan over the last months has started to reap its
rewards: my stamina levels have soared, especially in the water; my ...


                                                307 of 331 DOCUMENTS


                                    Copyright 2006 Courier News (Bridgewater, NJ)




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 95 of 111
                                                                                                       Page 199
 52nd Summer Fancy Food Show, July 9 to 11: Central Jersey booths a hit at Fancy Food Show in New York Courier
                          News (Bridgewater, New Jersey) July 30, 2006 Sunday


                                                 All Rights Reserved
                                        Courier News (Bridgewater, New Jersey)

                                                  July 30, 2006 Sunday
                                                     Courier Edition

SECTION: LIFESTYLE; Pg. 5FEATURES01

LENGTH: 1565 words

HEADLINE: 52nd Summer Fancy Food Show, July 9 to 11: Central Jersey booths a hit at Fancy Food Show in New
York

BYLINE: MILLICENT K. BRODY and FRANK CURCIO Correspondents

BODY:

    ...frozen pot pies in the dust. Their goal is to provide busy moms with a product that doesn't sacrifice nutrition,
quality and wholesomeness for efficiency and speed.

    Also based in Princeton, The Snack Factory (www.pretzel crisps.com) introduced its newest invention: Pretzel
Crisps -- wide, flat pretzels perfect for dips or toppings from salsa to hummus to cheese. Developed by Warren and
Sara Wilson who also developed Pita Chips, Bagel Chips, funnel cake mix and frozen ...


                                                308 of 331 DOCUMENTS


                                            Copyright 2006 Daily News, L.P.



                                     DAILYO NEWS
                                           NEW YORK'S HOMETOWN NEWSPAPER
                                                Daily News (New York)

                                                  July 14, 2006 Friday
                                                SPORTS FINAL EDITION

SECTION: FOOD; Pg. 57

LENGTH: 944 words

HEADLINE: A TRIP DOWN TASTY LANE. Fairway's fancy-food finder prowled the aisles at the Javits Center for
delicious discoveries

BYLINE: BY RACHEL WHARTON

BODY:

   ...history of helping great food companies get off the ground, makes Jenkins the closest thing to a Fancy Food
Show celebrity there is.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 96 of 111
                                                                                                        Page 200
    A TRIP DOWN TASTY LANE. Fairway's fancy-food finder prowled the aisles at the Javits Center for delicious
                       discoveries Daily News (New York) July 14, 2006 Friday


    When he walked by, salespeople rushed up with business cards and packets of pretzel crisps or the newest Spanish
cured meats.

     He was greeted with bear hues for Fairway products now selling well and got double-cheek air kisses in the Italian
aisles, where a Sicilian olive oil ...


                                               309 of 331 DOCUMENTS


                                             Copyright 2006 Star Tribune
                                            Star Tribune (Minneapolis, MN)

                                   Distributed by McClatchy-Tribune News Service

                                                July 13, 2006 Thursday

SECTION: LIFESTYLE

LENGTH: 352 words

HEADLINE: Star Tribune, Minneapolis, Tidbits column

BYLINE: Al Sicherman, Star Tribune, Minneapolis

BODY:

    Jul. 13--GOODBYE, MR. PHIPPS: When he ran into Snack Factory's new Pretzel Crisps ("the world's first
spreadable pretzel cracker") a few months ago, Mr. Tidbit thought they seemed familiar, but he couldn't remember why.
Then he forgot the whole thing until Kettle (brand) Bakes pretzel ...

     That got Mr. Tidbit fired up again: If nothing else, Kettle (brand) Bakes pretzel chips (with 1 gram of fat per
1-ounce serving) are very like Snack Factory Pretzel Crisps (with no fat or 1/2 gram of fat, depending on variety).
Having checked his peculiar files, he now recalls the 1993 introduction of Nabisco's Mr. Phipps pretzel chips and
Frito-Lay's Rold Gold ...


                                               310 of 331 DOCUMENTS


                                             Copyright 2006 Star Tribune
                                                  All Rights Reserved
                                            Star Tribune (Minneapolis, MN)

                                               July 13, 2006 Thursday
                                                    Metro Edition

SECTION: TASTE; Pg. 3T

LENGTH: 282 words




    Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 97 of 111
                                                                                                               Page 201
                             tid Star Tribune (Minneapolis, MN) July 13, 2006 Thursday



HEADLINE: tid

BYLINE: Al Sicherman, Staff Writer

BODY:

    Goodbye, Mr. Phipps

     When he ran into Snack Factory's new Pretzel Crisps ("the world's first spreadable pretzel cracker") a few months
ago, Mr. Tidbit thought they seemed familiar, but he couldn't remember why. Then he forgot the whole thing until
Kettle (brand) Bakes pretzel ...

     That got Mr. Tidbit fired up again: If nothing else, Kettle (brand) Bakes pretzel chips (with 1 gram of fat per
1-ounce serving) are very like Snack Factory Pretzel Crisps (with no fat or 1/2 gram of fat, depending on variety).
Having checked his peculiar files, he now recalls the 1993 introduction of Nabisco's Mr. Phipps pretzel chips and
Frito-Lay's Rold Gold ...


                                               311 of 331 DOCUMENTS


                                              Copyright 2006 Star Tribune
                                                  All Rights Reserved
                                            Star Tribune (Minneapolis, MN)

                                                July 13, 2006 Thursday
                                                     Metro Edition

SECTION: TASTE; Pg. 3T

LENGTH: 282 words

HEADLINE: tidbits

BYLINE: Al Sicherman, Staff Writer

BODY:

    Goodbye, Mr. Phipps

    When he ran into Snack Factory's new Pretzel Crisps ("the world's first spreadable pretzel cracker") a few months
ago, Mr. Tidbit thought they seemed familiar, but he couldn't remember why. Then he forgot the whole thing until
Kettle (brand) Bakes pretzel ...

     That got Mr. Tidbit fired up again: If nothing else, Kettle (brand) Bakes pretzel chips (with 1 gram of fat per
1-ounce serving) are very like Snack Factory Pretzel Crisps (with no fat or 1/2 gram of fat, depending on variety).
Having checked his peculiar files, he now recalls the 1993 introduction of Nabisco's Mr. Phipps pretzel chips and
Frito-Lay's Rold Gold ...


                                               312 of 331 DOCUMENTS




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 98 of 111
                                                                                                                  Page 202
                    Some 'calorie bargains' to note Buffalo News (New York) June 18, 2006 Sunday




                                           Copyright 2006 The Buffalo News
                                              Buffalo News (New York)

                                                 June 18, 2006 Sunday
                                                   FINAL EDITION

SECTION: SPOTLIGHT; The Diet Detective; Pg. G10

LENGTH: 760 words

HEADLINE: Some 'calorie bargains' to note

BYLINE: By Charles Stuart Platkin

BODY:

    ...wheat starch, which helped reduce the carbs and increase the dietary fiber.

   Flavors: Cinnamon Spice, Sweet Wheat, Country White, Roasted Onion and Very Blueberry. Available at
www.westernbagel.com.

    * Snack Factory's Pretzel Crisps (1 ounce: 100 calories, Og fat, 21g carbs, 3g protein).

     My favorites are the Everything. They're low-calorie and also low in fat -- no trans or saturated -- and are a very
tasty alternative to ...


                                               313 of 331 DOCUMENTS


                                           Copyright 2006 The Miami Herald
                                                 All Rights Reserved



                                     ehe Miami%ITO
                                              Found on Miarni • corn
                                                    The Miami Herald

                                                 June 15, 2006 Thursday

SECTION: WC; Pg. 8

LENGTH: 873 words

HEADLINE: Got the munchies? Try these calorie bargains

BODY:

    ...increase the dietary fiber.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 99 of 111
                                                                                                            Page 203
               Got the munchies? Try these calorie bargains The Miami Herald June 15, 2006 Thursday



  Flavors: Cinnamon Spice, Sweet Wheat, Country White, Roasted Onion and Very Blueberry. Available at
www.westernbagel.com for $3.50 per bag.

    Snack Factory's Pretzel Crisps (1 ounce: 100 calories, 0 grams fat, 21 grams carbs, 3 grams protein).

    My favorites are the Everything Chips. My family loves them -- but only as an occasional treat. ...


                                              314 of 331 DOCUMENTS


                                     Copyright 2006 The Myrtle Beach Sun-News
                                                All Rights Reserved



                                     me THE SUN NEWS
                                      Found on MyrtleBeachOnline . corn
                                     The Myrtle Beach Sun-News (South Carolina)

                                                June 15, 2006 Thursday

SECTION: Pg. 16

LENGTH: 875 words

HEADLINE: Calorie Bargains keep foods you love in diet

BODY:

    ...increase the dietary fiber.

  Flavors: Cinnamon Spice, Sweet Wheat, Country White, Roasted Onion and Very Blueberry. Available at
www.westembagel.com for $3.50 per bag.

    Snack Factory's Pretzel Crisps (1 ounce: 100 calories, 0 grams fat, 21 grams carbs, 3 grams protein)

    My favorites are the Everything Chips - my family loves them (but only as an occasional treat). ...


                                               315 of 331 DOCUMENTS
                                     A4,
                                     Copyright 2006 North Jersey Media Group Inc.,
                                                 All Rights Reserved
                                           Herald News (Passaic County, NJ)

                                                June 13, 2006 Tuesday
                                                      All Editions

SECTION: HEALTH; DIET DETECTIVE; Pg. D03




Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 100 of 111
                                                                                                                  Page 204
            Calorie Bargains: Key to weight loss Herald News (Passaic County, NJ) June 13, 2006 Tuesday



LENGTH: 907 words

HEADLINE: Calorie Bargains: Key to weight loss

BYLINE: By CHARLES STUART PLATK1N, Special to the Herald News, Wire Services

BODY:

    ...increase the dietary fiber.

   Flavors: Cinnamon Spice, Sweet Wheat, Country White, Roasted Onion and Very Blueberry. Available at
www.westembagel.com for $3.50 per bag.

    * Snack Factory's Pretzel Crisps (1 ounce: 100 calories, Og fat, 21g carbs, 3g protein)

    My favorites are the Everything. They're low-calorie and also low in fat -- no trans or saturated -- and are a very


                                                 316 of 331 DOCUMENTS


                                     Copyright 2006 Capital Gazette Communications, Inc.
                                                    All Rights Reserved
                                                The Capital (Annapolis, MD)

                                                   June 11, 2006 Sunday

SECTION: HEALTH; Pg. F2

LENGTH: 823 words

HEADLINE: Diet detective: Calorie bargains the key to losing weight

BYLINE: Charles Platkin

BODY:

    ...increase the dietary fiber.

   Flavors: Cinnamon Spice, Sweet Wheat, Country White, Roasted Onion and Very Blueberry. Available at
www.westembagel.com for $3.50 per bag.

    Snack Factory's Pretzel Crisps (1 ounce: 100 calories, Og fat, 21g carbs, 3g protein)

     My favorites are the Everything. They're low-calorie and also low in fat - no trans or saturated - and are a very tasty
alternative to ...


                                                 317 of 331 DOCUMENTS

                                               Copyright 2006 Gale Group, Inc.
                                                    All Rights Reserved




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 101 of 111
                                                                                                              Page 205
IDDBA shopping list: here are some of the products that will be catching the eyes of attendees at Dairy-Deli-Bake 2006
                 in Orlando June 11-13; FOCUS ON FRESH Grocery Headquarters June 1, 2006


                                                      ASAP
                               Copyright 2006 Macfadden Communications Group LLC
                                               Grocery Headquarters

                                                      June 1, 2006

SECTION: Pg. 51(4) Vol. 72 No. 6 ISSN: 1094-1088

LENGTH: 2893 words

HEADLINE: IDDBA shopping list: here are some of the products that will be catching the eyes of attendees at
Dairy-Deli-Bake 2006 in Orlando June 11-13;
FOCUS ON FRESH

BYLINE: Male, Jessie

BODY:

     ...desserts designed to be quick treats on the go. Among the offeringsare Java Chip Cookies and all-natural, trans
fat-free Cranberry Granola Bites. www.sugarbowlbakery.com

    [ILLUSTRATION OMITTED]

    41. Pretzel Crisps from The Snack Factory

    The Snack Factory's Pretzel Crisps are deli style crackers that complement spreads and dips. The crisps are made
with all-natural ingredients, are fat-free and contain 110 calories per serving. Varieties include original, garlic and
everything. They are also available in ...


                                                318 of 331 DOCUMENTS

                                          Copyright 2006 Lansing State Journal
                                                 All Rights Reserved
                                           Lansing State Journal (Michigan)

                                                May 3, 2006 Wednesday

SECTION: NOISE; Pg. 14TAB

LENGTH: 309 words

HEADLINE: Diggin

BODY:

    New Pretzel Crisps are just flat-out good

    I feel like I keep writing about snack food, but honestly its just because I keep finding these great treats. My newest
obsession is Pretzel Crisps by The Snack Factory.

    Basically they are flattened out pretzels topped with bagel-type flavoring. My favorite is the everything bag, but




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 102 of 111
                                                                                                                    Page 206
                            Diggin Lansing State Journal (Michigan) May 3, 2006 Wednesday



there's also original and garlic. They are flat but not too airy, crispy but not too ...

    ...I realize that defeats the fact that they are low in calories and fat, but who cares, they're great. I found my most
recent bag at Meijer for $2.99. Visit www.pretzelcrisps.com for more info.

    - Emily Smith

    Polish food in Hamtramck

    Ever since leaving Brooklyn, I've craved authentic Polish food -- i.e. pierogies that don't come from a grocery store
freezer.

    With its ...


                                          ).(       319 of 331 DOCUMENTS
                                                ,


                               Copyright 2006 The Houston Chronicle Publishing Company
                                                 All Rights Reserved
                                                The Houston Chronicle

                                                    April 5, 2006 Wednesday
                                                       2 STAR EDITION

SECTION: FLAVOR; Pg. 3

LENGTH: 76 words

HEADLINE: IN THE SNACK ISLE;
Flat pretzels are full of flavor

BYLINE: CHICAGO TRIBUNE

BODY:

     OK, "flattened pretzels" don't sound so appealing. But Pretzel Crisps from the Snack Factory delighted tasters with
their tiny size and great flavor. The flat shape lets you spread toppings on them, but we thought they were great on their
own, particularly the original flavor. The roasted garlic pretzels were too ...

GRAPHIC:

   Photo: Pretzel Crisps
CHRIS WALKER : CHICAGO TRIBUNE


                                         )4.        320 of 331 DOCUMENTS


                                              Copyright 2006 The Buffalo News
                                                 Buffalo News (New York)




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 103 of 111
                                                                                                                  Page 207
                           Gourmandise Buffalo News (New York) March 26, 2006 Sunday



                                               March 26, 2006 Sunday
                                                 FINAL EDITION

SECTION: LIFESTYLES; Pg. F3

LENGTH: 375 words

HEADLINE: Gourmandise

BODY:

    ...cakes for beginners to make, including black bottom cupcakes and a mocha fudge chip pudding cake.



    >Flat-out tasty

     OK, "flattened pretzels" don't sound so appealing. But Pretzel Crisps from the Snack Factory delighted tasters with
their tiny size and great flavor. The flat shape lets you spread toppings on them, but we thought they were great on their
own, particularly the original flavor. The roasted garlic pretzels were too ...


                                               321 of 331 DOCUMENTS


                                      Copyright 2006 Fort Wayne Journal-Gazette
                                                 All Rights Reserved


                                 The
                            Journal Gazette
                                         Fort Wayne Journal-Gazette (Indiana)

                                                March 12, 2006 Sunday

SECTION: D; Pg. 8

LENGTH: 1202 words

HEADLINE: Add twist to meal with pretzel dishes

BYLINE: Eileen Goltz, For The Journal Gazette

BODY:

    ...pretzels come in all shapes and sizes and many companies experiment with flavors. Some companies even
reinvent the entire concept of the pretzel. I recently tried a new pretzel product called Pretzel Crisps. This amazing new
snack is a cross between a pretzel and a cracker and totally delicious.

    My personal favorite pretzel fact is that the term "tying the knot" has pretzel origins. In the early 1600s, when ...




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 104 of 111
                                                                                                                Page 208
                          Flat-out tasty Orlando Sentinel (Florida) March 8, 2006 Wednesday



                                               322 of 331 DOCUMENTS


                                     Copyright 2006 Sentinel Communications Co.
                                              Orlando Sentinel (Florida)

                                              March 8, 2006 Wednesday
                                                       FINAL

SECTION: GOOD LIVING; FLORIDA; FRONT BURNER, express line; Pg. E7

LENGTH: 338 words

HEADLINE: Flat-out tasty

BODY:

     OK, "flattened pretzels" don't sound so appealing. But Pretzel Crisps from The Snack Factory delighted tasters
with their tiny size and great flavor. The flat shape lets you spread toppings on them, but we thought they were great on
their own, particularly the original flavor. The roasted garlic pretzels were too ...

GRAPHIC:

    PHOTO: These snacks are flat but their flavor isn't
Pretzel Crisps from The Snack Factory have a decidedly different look.
CHRIS WALKER/CHICAGO TRIBUNE
PHOTO: A learning curve is involved, but this gadget quickly deals with avocados.
CHRIS WALKER/CHICAGO TRIBUNE.
PHOTO: ...


                                               323 of 331 DOCUMENTS


                                           Copyright 2006 The Wichita Eagle
                                                 All Rights Reserved



                                          Mx Phatita stagie
                                           Found on Wichita Eagle corn
                                              The Wichita Eagle (Kansas)

                                               March 1, 2006 Wednesday

SECTION: D; Pg. 3

LENGTH: 336 words

HEADLINE: Toting your iPod is a cinch




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 105 of 111
                                                                                                                Page 209
                   Toting your iPod is a cinch The Wichita Eagle (Kansas) March 1, 2006 Wednesday



BODY:

    ...stores until April, but Tunebuckle is taking orders on its Web site, tunebuckle.com.

       Jillian Cohan

Flat-out tasty

    OK, ''flattened pretzels" don't sound so appealing.

    But Pretzel Crisps from the Snack Factory delighted tasters with their tiny size and great flavor. The flat shape lets
you spread toppings on them, but we thought they were great on their own, particularly the original flavor.

    The roasted garlic pretzels were too ...


                                                 324 of 331 DOCUMENTS


                                        Copyright 2006 Chicago Tribune Company
                                                    Chicago Tribune

                                               February 22, 2006 Wednesday
                                                    North Final Edition

SECTION: GOOD EATING ; ZONE N; OFF THE SHELF ; Pg. 8

LENGTH: 222 words

HEADLINE: OFF THE SHELF

BYLINE: By Renee Enna.

BODY:

     ...touch. The Pot Clip is $7 at The Container Store; to order by mail, visit containerstore.com.

     Flat-out tasty

    OK, "flattened pretzels" don't sound so appealing. But Pretzel Crisps from The Snack Factory delighted tasters
with their tiny size (about an inch wide) and great flavor. The flat shape lets you spread toppings on them, but we
thought they were great on their own, particularly the original ...

GRAPHIC:

     ...boneless, skinless tilapia fillets deserve some attention.)

PHOTO (color): (This nifty Utensil Pot Clip from Trudeau snaps onto the rims of stockpots and saucepans to keep
messy spoons in their place.)

PHOTO (color): (Pretzel Crisps from The Snack Factory delighted tasters with their tiny size (about an inch wide) and
great flavor.) Tribune photos by Bob Fila, Michael Tercha and Chris Walker.
PHOTOS 3




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 106 of 111
                                                                                                              Page 210
                  FOOD SHELF 3 TB McClatchy-Tribune Photo Service February 6, 2006 Monday



                                          tc 325 of 331 DOCUMENTS
                                           ‘.


                                  Copyright 2006 McClatchy-Tribune Business News
                                                All Rights Reserved
                                         McClatchy-Tribune Photo Service

                                              February 6, 2006 Monday

LENGTH: 27 words

HEADLINE: FOOD SHELF 3 TB

BYLINE: CHRIS WALKER, NewsCom, KRT

BODY:

    Pretzel Crisps from The Snack Factory have great flavor despite sounding unappealing as "flattened pretzels."
(Chris Walker/Chicago Tribune/KRT) Photo via NewsCom


                                              326 of 331 DOCUMENTS


                                     Copyright 2006 McClatchy Newspapers, Inc.
                                                All Rights Reserved
                                            Sacramento Bee (California)

                                            January 25, 2006 Wednesday
                                              METRO FINAL EDITION

SECTION: TASTE; Pg. F1

LENGTH: 1305 words

HEADLINE: Salt, ginger provide spice to trendy food show

BYLINE: Gwen Schoen Bee Food Writer

BODY:

    ...gardens, he created a combination hot sauce and garden spray. It comes with a pump spray cap that evenly
disperses hot sauce on food - or your garden (www.davesgourmet.com).

    Pretzel Crisps

     After tasting goat's milk ice cream and Dave's Insanity sauce, the Pretzel Crisp booth was a welcome stop. Pretzel
Crisps are made by The Snack Factory and basically are flat pretzels that you eat like a cracker. The idea is that they
are more healthful than a traditional cracker because they are fat-free and have just 110 calories per serving. They are
also low in salt.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 107 of 111
                                                                                                           Page 211
       Salt, ginger provide spice to trendy food show Sacramento Bee (California) January 25, 2006 Wednesday



     Pretzel Crisps are perfect for spreading with cream cheese, which sort of defeats the healthful theme, but they also
taste great with cheese, fat-free dips and hummus.

     Pretzel Crisps come in a traditional pretzel flavor, garlic and one called "everything," which is sesame seed and
garlic (www.PretzelCrisps.com).

    Fudge Is My Life

    Is there such a thing as too much fudge? Well, no. Fudge Is My Life makes bold sauces - and by that we mean
dense, rich and thick - for true chocoholics. They are made ...


                                               327 of 331 DOCUMENTS


                                    Copyright 2005 PR Newswire Association LLC.
                                                All Rights Reserved.
                                                    PR Newswire

                                     December 12, 2005 Monday 10:07 AM GMT

LENGTH: 411 words

HEADLINE: A Spreadable Pretzel Cracker Has Been Introduced as a Healthy Alternative to Fattening Crackers and
Potato Chips

DATELINE: PRINCETON, N.J. Dec. 12

BODY:

    ...NYFNSUO2 )

     Consumers can easily scoop a variety of dips, from guacamole to peanut butter! People today are searching for
healthier snack foods that taste good, mirroring the foods they love but should not have. Pretzel Crisps(R) does just
that! Warren and Sara Wilson, entrepreneurial husband and wife team tested the idea in their own kitchen before
bringing it to their bakery.

    "They taste great without the calories and fat content of potato chips or a butter-filled crackers," says Warren
Wilson, president of Snack Factory, Inc. See http://www.pretzelcrisps.com/ for more information.

    These new crisps have recently won several Kosher and Gourmet awards and boast a healthier lifestyle. Pretzel
Crisps(R) are oven baked and made with all natural ingredients, fat-free and only 110 calories per serving. The new
Crisps are also being well received within the health and fitness industry; personal trainers and

     ...former creators and owners of The NY Style Bagel Chip Company. The Wilson's also founded the Funnel Cake
Factory, Inc., served in every major theme park across America. In addition to launching Pretzel Crisps, their
popularity is soaring due to their well-known Licensed NFL Football banks, Sports banks, Coke banks and the famous
'Elvis' Popcorn Guitar Banks, also selling in thousands of stores nationwide.

    Offering something for everyone, the Crisps come in three delectable flavors; Original, Garlic and Everything.
Once you try one ... you will want to try all three! The six-ounce Pretzel Crisps(R) come in a resealable 'Stay- Fresh'
zipper pouch, perfect for anyone on the go. They have an SRP of $2.99 and are shipping to various grocery stores (i.e.




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 108 of 111
                                                                                                           Page 212
A Spreadable Pretzel Cracker Has Been Introduced as a Healthy Alternative to Fattening Crackers and Potato Chips PR
                              Newswire December 12, 2005 Monday 10:07 AM GMT


Publix, Safeway, Jewel, Weis, ACME, Topps. Shoprite, Kingsoopers, Kroger and Albertsons), MMR (i.e. Costco
Stores) and selected airlines, as well as online at http://www.pretzelerisps.com/ .

    CONTACT: Yanick Dalhouse for Snack Factory, Inc., +1-847-625-1110

    Web site: http://www.pretzelerisps.com/

    SOURCE Snack Factory, Inc.


                                                328 of 331 DOCUMENTS


                                       Copyright 2005 Stagnito Media Food Group
                                                  All Rights Reserved
                                                  Progressive Grocer

                                                    December 1, 2005

LENGTH: 108 words

BODY:

    Pretzel logic

    Healthier noshing is more possible than ever with Pretzel Crisps from the Snack Factory, Inc. Billed as "the first
and only spreadable pretzel cracker," the ultra-thin, all-natural, oven-baked, trans-fat-free crisps are perfect for scooping
up hummus, spreads, or dips, according to the Princeton, N.J.-based company. They're also just 100 calories per
serving. Pretzel Crisps come in Original, Garlic, and Everything varieties and retail for a suggested $2.99 per six-ounce
resealable zipper pouch. Get more information by calling president Warren ...

    www.pretzeicrisps.com.


                                                329 of 331 DOCUMENTS


                                           Copyright 2005 Bristol United Press
                                                  All Rights Reserved
                                                  Bristol Evening Post

                                              November 22, 2005 Tuesday

SECTION: Pg. 7

LENGTH: 607 words

HEADLINE: Peanut allergy? You can't fly with us

BODY:

    ...food allergies.




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 109 of 111
                                                                                                                Page 213
                Peanut allergy? You can't fly with us Bristol Evening Post November 22, 2005 Tuesday



    British Airways spokeswoman Roseanne Crossey said: "Our policy is that we do not have peanuts on board.

     "We took them off a couple of years ago because of allergies, as it can get into the air. We do serve pretzels and
crisps."

     Virgin Atlantic spokeswoman Charlotte Tidball said: "We do not have peanuts as a snack on board in economy
class, only in upper class.

    "It would then be down to a passenger travelling in ...


                                               330 of 331 DOCUMENTS

                               Copyright 2005 American Broadcasting Companies, Inc.
                                               ABC News Transcripts

                            SHOW: GOOD MORNING AMERICA (07:00 AM ET) - ABC

                                                 July 12, 2005 Tuesday

LENGTH: 1813 words

HEADLINE: FANCY FOOD SHOW NEW FOOD FINDS

BODY:

    ...Off Camera) Now, this is for you. I hope you like this. You're our cracker lady.

    DIANE SAWYER

    (Off Camera) Every year she (inaudible).

    SARA MOULTON

     (Off Camera) Or our crisp lady. These are pretzel snacks. Pretzel crisps. Sort of like a -bagel crisp. Do you want
to try one?

    DIANE SAWYER

    (Off Camera) Yeah, I do.

    SARA MOULTON

    (Off Camera) And they have -three different flavors. You use them like crackers.

    DIANE ...


                                               331 of 331 DOCUMENTS

                                            Copyright 2005 Gale Group, Inc.
                                                 All Rights Reserved
                                                        ASAP




  Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 110 of 111
                                                                                                               Page 214
        Perimeter opportunities: here's a shopping list of hot products to be found on the show floor at IDDBA's
                Dairy-Deli-Bake 2005 in Minneapolis this month. Grocery Headquarters June 1, 2005


                               Copyright 2005 Macfadden Communications Group LLC
                                               Grocery Headquarters

                                                      June 1, 2005

SECTION: Pg. 61(6) Vol. 71 No. 6 ISSN: 1094-1088

LENGTH: 3910 words

HEADLINE: Perimeter opportunities: here's a shopping list of hot products to be found on the show floor at IDDBA's
Dairy-Deli-Bake 2005 in Minneapolis this month.

BYLINE: Palazzo, Suzanne Vita

BODY:

     ...base keep food out of juices for a fresh, appealing presentation. The new wide panel dome provides great
visibility for purchasing appeal. www.alcoa.com/reynoldsfoodpackaging

    14. Pretzel Crisps from Snack Factory

    Snack Factory has introduced Pretzel Crisps, a spreadable pretzel cracker that's trans-fat-free and all natural.
Available in 6-ounce resealable stand-up pouches in Original, Garlic and Everything flavors, the product comes in
12-count display cartons and 80-count floor shipper displays. Free sampling crisps are available with each order.
www.pretzelcrisps.com

    15. Sauces and gravies from Nestle FoodServices

    Minor's Latin Style Barbeque and Ranchero Style Ready-to-Use sauces are perfect for custom spreads, while
Chef-mate Country Gravies have the roasted ...




   Case 3:17-cv-00652-KDB-DSC Document 41-3 Filed 10/29/18 Page 111 of 111
